Case 1:19-cv-24649-DPG Document 1 Entered on FLSD Docket 11/09/2019 Page 1 of 60




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                                 CASE NO:

   GATOR COASTAL SHOPPING CENTRE, LLC,

           Plaintiff,
   v.

   ZURICH AMERICAN INSURANCE COMPANY,
   ACE AMERICAN INSURANCE COMPANY,
   ALLIED WORLD ASSURANCE COMPANY,
   LTD., UNDERWRITERS AT LLOYD’S,
   LONDON SUBSCRIBING TO POLICY NO.
   PTNAM1801122, ASPEN SPECIALTY
   INSURANCE COMPANY, WESTPORT
   INSURANCE CORPORATION,
   UNDERWRITERS AT LLOYD’S, LONDON
   SUBSCRIBING TO POLICY NO.
   PTNAM1802914, TOKIO MARINE AMERICA
   INSURANCE COMPANY, LIBERTY MUTUAL
   FIRE INSURANCE COMPANY, IRONSHORE
   SPECIALTY INSURANCE COMPANY,
   UNDERWRITERS AT LLOYD’S, LONDON
   SUBSCRIBING TO POLICY NO.
   PTNAM1802912, AIG EUROPE LIMITED,
   UNDERWRITERS AT LLOYD’S, LONDON
   SUBSCRIBING TO POLICY NO.
   PTNAM1802913, UNDERWRITERS AT
   LLOYD’S, LONDON SUBSCRIBING TO
   POLICY NO. 042768061812, UNDERWRITERS
   AT LLOYD’S, LONDON SUBSCRIBING TO
   POLICY NO. BNPD18AA158Z, HAMILTON RE,
   LTD., STARR SURPLUS LINES INSURANCE
   COMPANY, AND AON RISK SERVICES
   CENTRAL, INC.,

           Defendants.

   __                                           ___________/

                                                COMPLAINT

           1.       This matter involves the liability of the various Defendants (insurers and an insurance

   producer) to the Plaintiff-landlord, in Florida, in connection with insurance to have been procured for the
Case 1:19-cv-24649-DPG Document 1 Entered on FLSD Docket 11/09/2019 Page 2 of 60




   benefit of Plaintiff by the tenant of a commercial building owned by Plaintiff, and over $1,800,000 of

   physical damage sustained to the building as a result of Hurricane Florence.

                                                  THE PARTIES

           2.       Plaintiff Gator Coastal Shopping Centre, LLC (“Gator”) is a limited liability company

   organized under the laws of the State of Delaware with a principal place of business in the State of Florida.

   All of the members of the Plaintiff are citizens of the State of Florida.

           3.       Upon information and belief, Defendant Zurich American Insurance Company (“Zurich”)

   is a corporation organized under the laws of the State of New York with a principal place of business in the

   State of Illinois, and at all relevant times was licensed and/or authorized to, and/or did, transact insurance

   business in the State of Florida.

           4.       Upon information and belief, Defendant ACE American Insurance Company (“ACE”) is a

   corporation organized under the laws of the State of Pennsylvania with a principal place of business in the

   State of Pennsylvania, and at all relevant times was licensed and/or authorized to, and/or did, transact

   insurance business in the State of Florida.

           5.       Upon information and belief, Defendant Allied World Assurance Company, Ltd. (“Allied

   World”) is a citizen or subject of a foreign state, and at all relevant times was licensed and/or authorized to,

   and/or did, transact insurance business in the State of Florida.

           6.       Upon information and belief, Defendant Underwriters at Lloyd’s, London Subscribing to

   Policy No. PTNAM1801122 (referred to herein in the singular, and as “Syndicate No. 318 MSP” or “MSP”

   for convenience) is a citizen or subject of a foreign state, and at all relevant times was licensed and/or

   authorized to, and/or did, transact insurance business in the State of Florida.

           7.       Upon information and belief, Defendant Aspen Specialty Insurance Company (“Aspen”)

   is a corporation organized under the laws of the State of North Dakota with a principal place of business in




                                                        -2-
Case 1:19-cv-24649-DPG Document 1 Entered on FLSD Docket 11/09/2019 Page 3 of 60




   the State of Connecticut, and at all relevant times was licensed and/or authorized to, and/or did, transact

   insurance business in the State of Florida.

           8.       Upon information and belief, Defendant Westport Insurance Corporation (“Westport”) is

   a corporation organized under the laws of the State of Missouri with a principal place of business in the

   State of Missouri, and at all relevant times was licensed and/or authorized to, and/or did, transact insurance

   business in the State of Florida.

           9.       Upon information and belief, Defendant Underwriters at Lloyd’s, London Subscribing to

   Policy No. PTNAM1802914 (referred to herein in the singular, and as “Syndicate No. 1414 ASC” or “ASC”

   for convenience) is a citizen or subject of a foreign state, and at all relevant times was licensed and/or

   authorized to, and/or did, transact insurance business in the State of Florida.

           10.      Upon information and belief, Defendant Tokio Marine America Insurance Company

   (“Tokio Marine”) is a corporation organized under the laws of the State of New York with a principal place

   of business in the State of New York, and at all relevant times was licensed and/or authorized to, and/or

   did, transact insurance business in the State of Florida.

           11.      Upon information and belief, Defendant Liberty Mutual Fire Insurance Company (“Liberty

   Mutual”) is a corporation organized under the laws of the State of Wisconsin with a principal place of

   business in the State of Massachusetts, and at all relevant times was licensed and/or authorized to, and/or

   did, transact insurance business in the State of Florida.

           12.      Upon information and belief, Defendant Ironshore Specialty Insurance Company

   (“Ironshore”) is a corporation organized under the laws of the State of Arizona with a principal place of

   business in the State of Massachusetts, and at all relevant times was licensed and/or authorized to, and/or

   did, transact insurance business in the State of Florida.

           13.      Upon information and belief, Defendant Underwriters at Lloyd’s, London Subscribing to

   Policy No. PTNAM1802912 (referred to herein in the singular, and as “Syndicate No. 5151 Endurance” or



                                                        -3-
Case 1:19-cv-24649-DPG Document 1 Entered on FLSD Docket 11/09/2019 Page 4 of 60




   “Endurance” for convenience) is a citizen or subject of a foreign state, and at all relevant times was licensed

   and/or authorized to, and/or did, transact insurance business in the State of Florida.

           14.      Upon information and belief, Defendant AIG Europe Limited (“AIG”) is a citizen or

   subject of a foreign state, and at all relevant times was licensed and/or authorized to, and/or did, transact

   insurance business in the State of Florida.

           15.      Upon information and belief, Defendant Underwriters at Lloyd’s, London Subscribing to

   Policy No. PTNAM1802913 (referred to herein in the singular, and as “Syndicate No. 1183 TAL” or

   “TAL” for convenience) is a citizen or subject of a foreign state, and at all relevant times was licensed

   and/or authorized to, and/or did, transact insurance business in the State of Florida.

           16.      Upon information and belief, Defendant Underwriters at Lloyd’s, London Subscribing to

   Policy No. 042768061812 (referred to herein in the singular, and as “Syndicate No. 1955 Barbican” or

   “Barbican” for convenience) is a citizen or subject of a foreign state, and at all relevant times was licensed

   and/or authorized to, and/or did, transact insurance business in the State of Florida.

           17.      Upon information and belief, Defendant Underwriters at Lloyd’s, London Subscribing to

   Policy No. BNPD18AA158Z (referred to herein in the singular, and as “Syndicate No. 2468 Neon” or

   “Neon” for convenience) is a citizen or subject of a foreign state, and at all relevant times was licensed

   and/or authorized to, and/or did, transact insurance business in the State of Florida.

           18.      Upon information and belief, Defendant Hamilton Re, Ltd. (“Hamilton”) is a citizen or

   subject of a foreign state, and at all relevant times was licensed and/or authorized to, and/or did, transact

   insurance business in the State of Florida.

           19.      Upon information and belief, Defendant Starr Surplus Lines Insurance Company (“Starr”)

   is a corporation organized under the laws of the State of Texas with a principal place of business in the

   State of Texas, and at all relevant times was licensed and/or authorized to, and/or did, transact insurance




                                                        -4-
Case 1:19-cv-24649-DPG Document 1 Entered on FLSD Docket 11/09/2019 Page 5 of 60




   business in the State of Florida; the Defendants set forth in Paragraphs 3-19 of this Complaint are

   collectively referred to herein as the “Insurers.”

           20.      Upon information and belief, Defendant Aon Risk Services Central, Inc. (“Aon”) is a

   corporation organized under the laws of the State of Illinois with a principal place of business in the State

   of Illinois, and at all relevant times was licensed and/or authorized as an insurance producer, agent and/or

   broker in the State of Florida to transact insurance business in the State of Florida and/or transacted

   insurance business within the State of Florida.

                                         JURISDICTION AND VENUE

           21.      This Court has jurisdiction of this matter under 28 U.S.C. § 1332 because there is complete

   diversity of citizenship between the parties and the matter in controversy exceeds the sum or value of

   $75,000, exclusive of interest and costs.

           22.      Venue is proper in this judicial district because a substantial part of the events or omissions

   giving rise to the claims raised herein occurred in this judicial district, and the Defendants’ are otherwise

   subject to the Court's personal jurisdiction with respect to this action, within the meaning of 28 U.S.C. §

   1391.

                                          FACTUAL BACKGROUND

           23.      Gator owns a commercial shopping center known as Coastal Centre in Conway, South

   Carolina, which consists of multiple commercial retail buildings and units, including a 94,841-square-foot

   commercial building with the street address 1610 Church Street, Unit U (the “Building”).

           24.      On or about September 13, 2018, the Building was subject to a lease between Gator and

   Kmart Corporation (“Kmart”), originally entered into between Kmart and a prior owner of the Building

   (the “Lease”); a copy of the Lease will be filed herein as Exhibit A to this Complaint.

           25.      The Building was operated by Kmart as Kmart Store No. 7555.




                                                        -5-
Case 1:19-cv-24649-DPG Document 1 Entered on FLSD Docket 11/09/2019 Page 6 of 60




           26.      Under, and in connection with, the Lease, Kmart was responsible for providing insurance

   for Gator, in Florida, and was required by Gator to procure insurance to cover the Building at 100%

   replacement value, without any deductible or self-insured retention, and including Gator as an insured and

   loss payee with direct rights to the proceeds of such insurance.

           27.      Upon information and belief, Sears Holdings Corporation is the parent company of Kmart.

           28.      Upon information and belief, through Aon as the insurance producer, agent and/or broker,

   and as part of Sears’ insurance program, Kmart procured at least $50,000,000 of “all risk” insurance

   comprised of seventeen different insurance policies issued by the seventeen individual Insurers, with each

   of the policies containing identical, or near identical, terms and provisions; these policies are referred to

   herein both collectively and individually as the “Kmart Policy.”

           29.      On or about June 6, 2018, Aon provided Gator, in Florida, with a certificate of insurance

   (the “COI”) representing the Building as the location to be insured under the Kmart Policy, and representing

   the Kmart Policy as including, among other things, a $50,000,000 limit for “ALL RISK” building coverage

   with “WIND” and “FLOOD” coverage, “Replacement Cost Valuation,” “No Coinsurance,” and coverage

   for “[a]ll real property owned, acquired by, used by, intended for use by the insured, including real and

   personal property of others in the insured’s care, custody or control”; the COI will be filed herein as Exhibit

   B to this Complaint.

           30.      No deductible amount is listed as being included in the Kmart Policy under the COI’s

   “DEDUCTIBLES” column.

           31.      On or about September 13, 2018, the Building sustained significant and direct physical

   damage caused by or resulting from Hurricane Florence.

           32.      The cost to repair the Building exceeds $1,800,000.

           33.      Upon information and belief, after the damage was sustained to the Building, Kmart

   became involved in “Chapter 11” bankruptcy proceedings and rejected the Lease.



                                                       -6-
Case 1:19-cv-24649-DPG Document 1 Entered on FLSD Docket 11/09/2019 Page 7 of 60




            34.    Gator has been unable to enter into any subsequent lease with several prospective tenants

   because of the damage to the Building.

            35.    Upon information and belief, Gator is an insured and loss payee under the Kmart Policy

   with direct rights to the proceeds of the Kmart Policy.

            36.    Upon information and belief, the Kmart Policy insures against all risk of direct physical

   loss or damage to the Building and related business income loss.

            37.    Accordingly, Gator requested that Kmart notify the Insurers of the damage to the Building,

   and that Gator was requesting coverage under the Kmart Policy.

            38.    Gator also notified Aon of the damage to the Building, and of its request for coverage, and

   requested that Aon also notify the Insurers and advise as to whether notice needed to be sent to any other

   party.

            39.    Gator also reported the damage to the Building to the Insurers, and requested coverage

   under the Kmart Policy.

            40.    Gator’s requests, including requests by Gator to the Insurers, Aon and Kmart for a copy of

   the Kmart Policy, have been refused and/or ignored.

            41.    The Insurers denied coverage to Gator on the purported basis that the Kmart Policy

   includes a deductible or deductibles which far exceed the damage to the Building.

            42.    Upon information and belief, by the Kmart Policy’s express terms, any deductible or

   deductibles included in the Kmart Policy do not apply to Gator, and the Insurers are obligated to pay Gator

   without consideration of any deductible or deductibles.

            43.    No other insurance policy or insurer has paid Gator in connection with the damage to the

   Building.

            44.    Any conditions precedent, obligations or notices in connection with the Kmart Policy

   and/or the claims made herein, to the extent such exist or existed, have been satisfied by Gator, and/or the



                                                      -7-
Case 1:19-cv-24649-DPG Document 1 Entered on FLSD Docket 11/09/2019 Page 8 of 60




   Insurers and Aon have waived such conditions precedent, obligations or notices, and/or the Insurers and

   Aon are estopped from denying or limiting coverage based on any alleged failure to satisfy any such

   conditions precedent, obligations or notices.

                           COUNT ONE—BREACH OF CONTRACT (ZURICH)

           45.      Gator incorporates the allegations contained in paragraphs 1 through 44 of this Complaint

   as though fully set forth herein.

           46.      Zurich had, and has, a duty under the Kmart Policy to pay Gator for the loss sustained

   as a result of Hurricane Florence.

           47.      Gator demanded that Zurich pay Gator for the loss sustained as a result of Hurricane

   Florence.

           48.      Zurich has failed and/or refused to pay Gator for the loss sustained as a result of Hurricane

   Florence.

           49.      Gator has suffered, and continues to suffer, damages as a direct and proximate result

   of Zurich’s failure and/or refusal to pay Gator for the loss sustained as a result of Hurricane Florence.

                        COUNT TWO—DECLARATORY JUDGMENT (ZURICH)

           50.      Gator incorporates the allegations contained in paragraphs 1 through 44 of this Complaint

   as though fully set forth herein.

           51.      There exists a question in actual controversy between the parties requiring a declaration

   of the Court under 28 U.S.C. § 2201.

           52.      There is a real, substantial, and justiciable issue in controversy between the parties

   hereto with respect to their rights and obligations under the Kmart Policy; specifically, whether Zurich

   had, and has, a duty under Kmart Policy to pay Gator for the loss sustained as a result of Hurricane

   Florence.




                                                       -8-
Case 1:19-cv-24649-DPG Document 1 Entered on FLSD Docket 11/09/2019 Page 9 of 60




           53.      A judicial determination and a declaration of these rights and obligations of the parties

   is necessary at this time.

                            COUNT THREE—BREACH OF CONTRACT (ACE)

           54.      Gator incorporates the allegations contained in paragraphs 1 through 44 of this Complaint

   as though fully set forth herein.

           55.      ACE had, and has, a duty under the Kmart Policy to pay Gator for the loss sustained as

   a result of Hurricane Florence.

           56.      Gator demanded that ACE pay Gator for the loss sustained as a result of Hurricane

   Florence.

           57.      ACE has failed and/or refused to pay Gator for the loss sustained as a result of Hurricane

   Florence.

           58.      Gator has suffered, and continues to suffer, damages as a direct and proximate result

   of ACE’s failure and/or refusal to pay Gator for the loss sustained as a result of Hurricane Florence.

                          COUNT FOUR—DECLARATORY JUDGMENT (ACE)

           59.      Gator incorporates the allegations contained in paragraphs 1 through 44 of this Complaint

   as though fully set forth herein.

           60.      There exists a question in actual controversy between the parties requiring a declaration

   of the Court under 28 U.S.C. § 2201.

           61.      There is a real, substantial, and justiciable issue in controversy between the parties

   hereto with respect to their rights and obligations under the Kmart Policy; specifically, whether ACE

   had, and has, a duty under Kmart Policy to pay Gator for the loss sustained as a result of Hurricane

   Florence.

           62.      A judicial determination and a declaration of these rights and obligations of the parties

   is necessary at this time.



                                                      -9-
Case 1:19-cv-24649-DPG Document 1 Entered on FLSD Docket 11/09/2019 Page 10 of 60




                       COUNT FIVE—BREACH OF CONTRACT (ALLIED WORLD)

            63.      Gator incorporates the allegations contained in paragraphs 1 through 44 of this Complaint

    as though fully set forth herein.

            64.      Allied World had, and has, a duty under the Kmart Policy to pay Gator for the loss

    sustained as a result of Hurricane Florence.

            65.      Gator demanded that Allied World pay Gator for the loss sustained as a result of

    Hurricane Florence.

            66.      Allied World has failed and/or refused to pay Gator for the loss sustained as a result of

    Hurricane Florence.

            67.      Gator has suffered, and continues to suffer, damages as a direct and proximate result

    of Allied World’s failure and/or refusal to pay Gator for the loss sustained as a result of Hurricane

    Florence.

                     COUNT SIX—DECLARATORY JUDGMENT (ALLIED WORLD)

            68.      Gator incorporates the allegations contained in paragraphs 1 through 44 of this Complaint

    as though fully set forth herein.

            69.      There exists a question in actual controversy between the parties requiring a declaration

    of the Court under 28 U.S.C. § 2201.

            70.      There is a real, substantial, and justiciable issue in controversy between the parties

    hereto with respect to their rights and obligations under the Kmart Policy; specifically, whether A llied

    World had, and has, a duty under Kmart Policy to pay Gator for the loss sustained as a result of Hurricane

    Florence.

            71.      A judicial determination and a declaration of these rights and obligations of the parties

    is necessary at this time.




                                                      -10-
Case 1:19-cv-24649-DPG Document 1 Entered on FLSD Docket 11/09/2019 Page 11 of 60




                             COUNT SEVEN—BREACH OF CONTRACT (MSP)

            72.      Gator incorporates the allegations contained in paragraphs 1 through 44 of this Complaint

    as though fully set forth herein.

            73.      MSP had, and has, a duty under the Kmart Policy to pay Gator for the loss sustained as

    a result of Hurricane Florence.

            74.      Gator demanded that MSP pay Gator for the loss sustained as a result of Hurricane

    Florence.

            75.      MSP has failed and/or refused to pay Gator for the loss sustained as a result of Hurricane

    Florence.

            76.      Gator has suffered, and continues to suffer, damages as a direct and proximate result

    of MSP’s failure and/or refusal to pay Gator for the loss sustained as a result of Hurricane Florence.

                           COUNT EIGHT—DECLARATORY JUDGMENT (MSP)

            77.      Gator incorporates the allegations contained in paragraphs 1 through 44 of this Complaint

    as though fully set forth herein.

            78.      There exists a question in actual controversy between the parties requiring a declaration

    of the Court under 28 U.S.C. § 2201.

            79.      There is a real, substantial, and justiciable issue in controversy between the parties

    hereto with respect to their rights and obligations under the Kmart Policy; specifically, whether MSP

    had, and has, a duty under Kmart Policy to pay Gator for the loss sustained as a result of Hurricane

    Florence.

            80.      A judicial determination and a declaration of these rights and obligations of the parties

    is necessary at this time.




                                                      -11-
Case 1:19-cv-24649-DPG Document 1 Entered on FLSD Docket 11/09/2019 Page 12 of 60




                             COUNT NINE—BREACH OF CONTRACT (ASPEN)

            81.      Gator incorporates the allegations contained in paragraphs 1 through 44 of this Complaint

    as though fully set forth herein.

            82.      Aspen had, and has, a duty under the Kmart Policy to pay Gator for the loss sustained as

    a result of Hurricane Florence.

            83.      Gator demanded that Aspen pay Gator for the loss sustained as a result of Hurricane

    Florence.

            84.      Aspen has failed and/or refused to pay Gator for the loss sustained as a result of Hurricane

    Florence.

            85.      Gator has suffered, and continues to suffer, damages as a direct and proximate result

    of Aspen’s failure and/or refusal to pay Gator for the loss sustained as a result of Hurricane Florence.

                           COUNT TEN—DECLARATORY JUDGMENT (ASPEN)

            86.      Gator incorporates the allegations contained in paragraphs 1 through 44 of this Complaint

    as though fully set forth herein.

            87.      There exists a question in actual controversy between the parties requiring a declaration

    of the Court under 28 U.S.C. § 2201.

            88.      There is a real, substantial, and justiciable issue in controversy between the parties

    hereto with respect to their rights and obligations under the Kmart Policy; specifically, whethe r Aspen

    had, and has, a duty under Kmart Policy to pay Gator for the loss sustained as a result of Hurricane

    Florence.

            89.      A judicial determination and a declaration of these rights and obligations of the parties

    is necessary at this time.




                                                       -12-
Case 1:19-cv-24649-DPG Document 1 Entered on FLSD Docket 11/09/2019 Page 13 of 60




                       COUNT ELEVEN—BREACH OF CONTRACT (WESTPORT)

            90.      Gator incorporates the allegations contained in paragraphs 1 through 44 of this Complaint

    as though fully set forth herein.

            91.      Westport had, and has, a duty under the Kmart Policy to pay Gator for the loss sustained

    as a result of Hurricane Florence.

            92.      Gator demanded that Westport pay Gator for the loss sustained as a result of Hurricane

    Florence.

            93.      Westport has failed and/or refused to pay Gator for the loss sustained as a result of

    Hurricane Florence.

            94.      Gator has suffered, and continues to suffer, damages as a direct and proximate result

    of Westport’s failure and/or refusal to pay Gator for the loss sustained as a result of Hurricane Florence.

                    COUNT TWELVE—DECLARATORY JUDGMENT (WESTPORT)

            95.      Gator incorporates the allegations contained in paragraphs 1 through 44 of this Complaint

    as though fully set forth herein.

            96.      There exists a question in actual controversy between the parties requiring a declaration

    of the Court under 28 U.S.C. § 2201.

            97.      There is a real, substantial, and justiciable issue in controversy between the parties

    hereto with respect to their rights and obligations under the Kmart Policy; specifically, whether

    Westport had, and has, a duty under Kmart Policy to pay Gator for the loss sustained as a result of

    Hurricane Florence.

            98.      A judicial determination and a declaration of these rights and obligations of the parties

    is necessary at this time.




                                                      -13-
Case 1:19-cv-24649-DPG Document 1 Entered on FLSD Docket 11/09/2019 Page 14 of 60




                           COUNT THIRTEEN—BREACH OF CONTRACT (ASC)

            99.      Gator incorporates the allegations contained in paragraphs 1 through 44 of this Complaint

    as though fully set forth herein.

            100.     ASC had, and has, a duty under the Kmart Policy to pay Gator for the loss sustained as

    a result of Hurricane Florence.

            101.     Gator demanded that ASC pay Gator for the loss sustained as a result of Hurricane

    Florence.

            102.     ASC has failed and/or refused to pay Gator for the loss sustained as a result of Hurricane

    Florence.

            103.     Gator has suffered, and continues to suffer, damages as a direct and proximate result

    of ASC’s failure and/or refusal to pay Gator for the loss sustained as a result of Hurricane Florence.

                        COUNT FOURTEEN—DECLARATORY JUDGMENT (ASC)

            104.     Gator incorporates the allegations contained in paragraphs 1 through 44 of this Complaint

    as though fully set forth herein.

            105.     There exists a question in actual controversy between the parties requiring a declaration

    of the Court under 28 U.S.C. § 2201.

            106.     There is a real, substantial, and justiciable issue in controversy between the parties

    hereto with respect to their rights and obligations under the Kmart Policy; specifically, whether ASC

    had, and has, a duty under Kmart Policy to pay Gator for the loss sustained as a result of Hurricane

    Florence.

            107.     A judicial determination and a declaration of these rights and obligations of the parties

    is necessary at this time.




                                                      -14-
Case 1:19-cv-24649-DPG Document 1 Entered on FLSD Docket 11/09/2019 Page 15 of 60




                    COUNT FIFTEEN—BREACH OF CONTRACT (TOKIO MARINE)

            108.     Gator incorporates the allegations contained in paragraphs 1 through 44 of this Complaint

    as though fully set forth herein.

            109.     Tokio Marine had, and has, a duty under the Kmart Policy to pay Gator for the loss

    sustained as a result of Hurricane Florence.

            110.     Gator demanded that Tokio Marine pay Gator for the loss sustained as a result of

    Hurricane Florence.

            111.     Tokio Marine has failed and/or refused to pay Gator for the loss sustained as a result of

    Hurricane Florence.

            112.     Gator has suffered, and continues to suffer, damages as a direct and proximate result

    of Tokio Marine’s failure and/or refusal to pay Gator for the loss sustained as a result of Hurricane

    Florence.

                   COUNT SIXTEEN—DECLARATORY JUDGMENT (TOKIO MARINE)

            113.     Gator incorporates the allegations contained in paragraphs 1 through 44 of this Complaint

    as though fully set forth herein.

            114.     There exists a question in actual controversy between the parties requiring a declaration

    of the Court under 28 U.S.C. § 2201.

            115.     There is a real, substantial, and justiciable issue in controversy between the parties

    hereto with respect to their rights and obligations under the Kmart Policy; specifically, whether Tokio

    Marine had, and has, a duty under Kmart Policy to pay Gator for the loss sustained as a result of

    Hurricane Florence.

            116.     A judicial determination and a declaration of these rights and obligations o f the parties

    is necessary at this time.




                                                      -15-
Case 1:19-cv-24649-DPG Document 1 Entered on FLSD Docket 11/09/2019 Page 16 of 60




                COUNT SEVENTEEN—BREACH OF CONTRACT (LIBERTY MUTUAL)

            117.     Gator incorporates the allegations contained in paragraphs 1 through 44 of this Complaint

    as though fully set forth herein.

            118.     Liberty Mutual had, and has, a duty under the Kmart Policy to pay Gator for the loss

    sustained as a result of Hurricane Florence.

            119.     Gator demanded that Liberty Mutual pay Gator for the loss sustained as a result of

    Hurricane Florence.

            120.     Liberty Mutual has failed and/or refused to pay Gator for the loss sustained as a result of

    Hurricane Florence.

            121.     Gator has suffered, and continues to suffer, damages as a direct and proximate result

    of Liberty Mutual’s failure and/or refusal to pay Gator for the loss sustained as a result of Hurricane

    Florence.

                COUNT EIGHTEEN—DECLARATORY JUDGMENT (LIBERTY MUTUAL)

            122.     Gator incorporates the allegations contained in paragraphs 1 through 44 of this Complaint

    as though fully set forth herein.

            123.     There exists a question in actual controversy between the parties requiring a declaration

    of the Court under 28 U.S.C. § 2201.

            124.     There is a real, substantial, and justiciable issue in controversy between the parties

    hereto with respect to their rights and obligations under the Kmart Policy; specifically, whether Liberty

    Mutual had, and has, a duty under Kmart Policy to pay Gator for the loss sustained as a result of

    Hurricane Florence.

            125.     A judicial determination and a declaration of these rights and obligations of the parties

    is necessary at this time.




                                                       -16-
Case 1:19-cv-24649-DPG Document 1 Entered on FLSD Docket 11/09/2019 Page 17 of 60




                     COUNT NINETEEN—BREACH OF CONTRACT (IRONSHORE)

            126.     Gator incorporates the allegations contained in paragraphs 1 through 44 of this Complaint

    as though fully set forth herein.

            127.     Ironshore had, and has, a duty under the Kmart Policy to pay Gator for the loss sustained

    as a result of Hurricane Florence.

            128.     Gator demanded that Ironshore pay Gator for the loss sustained as a result of Hurricane

    Florence.

            129.     Ironshore has failed and/or refused to pay Gator for the loss sustained as a result of

    Hurricane Florence.

            130.     Gator has suffered, and continues to suffer, damages as a direct and proximate result

    of Ironshore’s failure and/or refusal to pay Gator for the loss sustained as a result of Hurricane Florence.

                    COUNT TWENTY—DECLARATORY JUDGMENT (IRONSHORE)

            131.     Gator incorporates the allegations contained in paragraphs 1 through 44 of this Complaint

    as though fully set forth herein.

            132.     There exists a question in actual controversy between the parties requiring a declaration

    of the Court under 28 U.S.C. § 2201.

            133.     There is a real, substantial, and justiciable issue in controversy between the parties

    hereto with respect to their rights and obligations under the Kmart Policy; specifically, whether

    Ironshore had, and has, a duty under Kmart Policy to pay Gator for the loss sustained as a result of

    Hurricane Florence.

            134.     A judicial determination and a declaration of these rights and obligations of the parties

    is necessary at this time.




                                                      -17-
Case 1:19-cv-24649-DPG Document 1 Entered on FLSD Docket 11/09/2019 Page 18 of 60




                   COUNT TWENTY-ONE—BREACH OF CONTRACT (ENDURANCE)

            135.     Gator incorporates the allegations contained in paragraphs 1 through 44 of this Complaint

    as though fully set forth herein.

            136.     Endurance had, and has, a duty under the Kmart Policy to pay Gator for the loss sustained

    as a result of Hurricane Florence.

            137.     Gator demanded that Endurance pay Gator for the loss sustained as a result of Hurricane

    Florence.

            138.     Endurance has failed and/or refused to pay Gator for the loss sustained as a result of

    Hurricane Florence.

            139.     Gator has suffered, and continues to suffer, damages as a direct and proximate result

    of Endurance’s failure and/or refusal to pay Gator for the loss sustained as a result of Hurricane Florence.

                COUNT TWENTY-TWO—DECLARATORY JUDGMENT (ENDURANCE)

            140.     Gator incorporates the allegations contained in paragraphs 1 through 44 of this Complaint

    as though fully set forth herein.

            141.     There exists a question in actual controversy between the parties requiring a declaration

    of the Court under 28 U.S.C. § 2201.

            142.     There is a real, substantial, and justiciable issue in controversy between the parties

    hereto with respect to their rights and obligations under the Kmart Policy; specifically, whether

    Endurance had, and has, a duty under Kmart Policy to pay Gator for the loss sustained as a result of

    Hurricane Florence.

            143.     A judicial determination and a declaration of these rights and obligations of the parties

    is necessary at this time.




                                                      -18-
Case 1:19-cv-24649-DPG Document 1 Entered on FLSD Docket 11/09/2019 Page 19 of 60




                       COUNT TWENTY-THREE—BREACH OF CONTRACT (AIG)

            144.     Gator incorporates the allegations contained in paragraphs 1 through 44 of this Complaint

    as though fully set forth herein.

            145.     AIG had, and has, a duty under the Kmart Policy to pay Gator for the loss sustained as a

    result of Hurricane Florence.

            146.     Gator demanded that AIG pay Gator for the loss sustained as a result of Hurricane

    Florence.

            147.     AIG has failed and/or refused to pay Gator for the loss sustained as a result of Hurricane

    Florence.

            148.     Gator has suffered, and continues to suffer, damages as a direct and proximate result

    of AIG’s failure and/or refusal to pay Gator for the loss sustained as a result of Hurricane Florence.

                     COUNT TWENTY-FOUR—DECLARATORY JUDGMENT (AIG)

            149.     Gator incorporates the allegations contained in paragraphs 1 through 44 of this Complaint

    as though fully set forth herein.

            150.     There exists a question in actual controversy between the parties requiring a declaration

    of the Court under 28 U.S.C. § 2201.

            151.     There is a real, substantial, and justiciable issue in controversy between the parties

    hereto with respect to their rights and obligations under the Kmart Policy; specifically, whether AIG

    had, and has, a duty under Kmart Policy to pay Gator for the loss sustained as a result of Hurricane

    Florence.

                        COUNT TWENTY-FIVE—BREACH OF CONTRACT (TAL)

            152.     Gator incorporates the allegations contained in paragraphs 1 through 44 of this Complaint

    as though fully set forth herein.




                                                      -19-
Case 1:19-cv-24649-DPG Document 1 Entered on FLSD Docket 11/09/2019 Page 20 of 60




            153.     TAL had, and has, a duty under the Kmart Policy to pay Gator for the loss sustained as

    a result of Hurricane Florence.

            154.     Gator demanded that TAL pay Gator for the loss sustained as a result of Hurricane

    Florence.

            155.     TAL has failed and/or refused to pay Gator for the loss sustained as a result of Hurricane

    Florence.

            156.     Gator has suffered, and continues to suffer, damages as a direct and proximate result

    of TAL’s failure and/or refusal to pay Gator for the loss sustained as a result of Hurricane Florence.

                      COUNT TWENTY-SIX—DECLARATORY JUDGMENT (TAL)

            157.     Gator incorporates the allegations contained in paragraphs 1 through 44 of this Complaint

    as though fully set forth herein.

            158.     There exists a question in actual controversy between the parties requiring a declaration

    of the Court under 28 U.S.C. § 2201.

            159.     There is a real, substantial, and justiciable issue in controversy between the p arties

    hereto with respect to their rights and obligations under the Kmart Policy; specifically, whether TAL

    had, and has, a duty under Kmart Policy to pay Gator for the loss sustained as a result of Hurricane

    Florence.

            160.     A judicial determination and a declaration of these rights and obligations of the parties

    is necessary at this time.

                   COUNT TWENTY-SEVEN—BREACH OF CONTRACT (BARBICAN)

            161.     Gator incorporates the allegations contained in paragraphs 1 through 44 of this Complaint

    as though fully set forth herein.

            162.     Barbican had, and has, a duty under the Kmart Policy to pay Gator for the loss sustained

    as a result of Hurricane Florence.



                                                      -20-
Case 1:19-cv-24649-DPG Document 1 Entered on FLSD Docket 11/09/2019 Page 21 of 60




            163.     Gator demanded that Barbican pay Gator for the loss sustained as a result of Hurricane

    Florence.

            164.     Barbican has failed and/or refused to pay Gator for the loss sustained as a result of

    Hurricane Florence.

            165.     Gator has suffered, and continues to suffer, damages as a direct and proximate result

    of Barbican’s failure and/or refusal to pay Gator for the loss sustained as a result of Hurricane Florence.

                COUNT TWENTY-EIGHT—DECLARATORY JUDGMENT (BARBICAN)

            166.     Gator incorporates the allegations contained in paragraphs 1 through 44 of this Complaint

    as though fully set forth herein.

            167.     There exists a question in actual controversy between the parties requiring a declaration

    of the Court under 28 U.S.C. § 2201.

            168.     There is a real, substantial, and justiciable issue in controversy between the parties

    hereto with respect to their rights and obligations under the Kmart Policy; specifically, whether

    Barbican had, and has, a duty under Kmart Policy to pay Gator for the loss sustained as a result of

    Hurricane Florence.

            169.     A judicial determination and a declaration of these rights and obligations of th e parties

    is necessary at this time.

                       COUNT TWENTY-NINE—BREACH OF CONTRACT (NEON)

            170.     Gator incorporates the allegations contained in paragraphs 1 through 44 of this Complaint

    as though fully set forth herein.

            171.     Neon had, and has, a duty under the Kmart Policy to pay Gator for the loss sustained as

    a result of Hurricane Florence.

            172.     Gator demanded that Neon pay Gator for the loss sustained as a result of Hurricane

    Florence.



                                                      -21-
Case 1:19-cv-24649-DPG Document 1 Entered on FLSD Docket 11/09/2019 Page 22 of 60




            173.     Neon has failed and/or refused to pay Gator for the loss sustained as a result of Hurricane

    Florence.

            174.     Gator has suffered, and continues to suffer, damages as a direct and proximate result

    of Neon’s failure and/or refusal to pay Gator for the loss sustained as a result of Hurricane Florence.

                          COUNT THIRTY—DECLARATORY JUDGMENT (NEON)

            175.     Gator incorporates the allegations contained in paragraphs 1 through 44 of this Complaint

    as though fully set forth herein.

            176.     There exists a question in actual controversy between the parties requiring a declaration

    of the Court under 28 U.S.C. § 2201.

            177.     There is a real, substantial, and justiciable issue in controversy between the parties

    hereto with respect to their rights and obligations under the Kmart Policy; specifically, whether Neon

    had, and has, a duty under Kmart Policy to pay Gator for the loss sustained as a result of Hurricane

    Florence.

            178.     A judicial determination and a declaration of these rights and obligations of the parties

    is necessary at this time.

                    COUNT THIRTY-ONE—BREACH OF CONTRACT (HAMILTON)

            179.     Gator incorporates the allegations contained in paragraphs 1 through 44 of this Complaint

    as though fully set forth herein.

            180.     Hamilton had, and has, a duty under the Kmart Policy to pay Gator for the loss sustained

    as a result of Hurricane Florence.

            181.     Gator demanded that Hamilton pay Gator for the loss sustained as a result of Hurricane

    Florence.

            182.     Hamilton has failed and/or refused to pay Gator for the loss sustained as a result of

    Hurricane Florence.



                                                       -22-
Case 1:19-cv-24649-DPG Document 1 Entered on FLSD Docket 11/09/2019 Page 23 of 60




            183.     Gator has suffered, and continues to suffer, damages as a direct and proximate result

   of Hamilton’s failure and/or refusal to pay Gator for the loss sustained as a result of Hurricane Florence.

                   COUNT THIRTY-TWO—DECLARATORY JUDGMENT (HAMILTON)

            184.     Gator incorporates the allegations contained in paragraphs 1 through 44 of this Complaint

    as though fully set forth herein.

            185.     There exists a question in actual controversy between the parties requiring a declaration

    of the Court under 28 U.S.C. § 2201.

            186.     There is a real, substantial, and justiciable issue in controversy between the parties

    hereto with respect to their rights and obligations under the Kmart Policy; specifically, whether

    Hamilton had, and has, a duty under Kmart Policy to pay Gator for the loss sustained as a result of

    Hurricane Florence.

            187.     A judicial determination and a declaration of these rights and obligations of the parties

    is necessary at this time.

                      COUNT THIRTY-THREE—BREACH OF CONTRACT (STARR)

            188.     Gator incorporates the allegations contained in paragraphs 1 through 44 of this Complaint

    as though fully set forth herein.

            189.     Starr had, and has, a duty under the Kmart Policy to pay Gator for the loss sustained as

    a result of Hurricane Florence.

            190.     Gator demanded that Starr pay Gator for the loss sustained as a result of Hurricane

    Florence.

            191.     Starr has failed and/or refused to pay Gator for the loss sustained as a result of Hurricane

    Florence.

            192.     Gator has suffered, and continues to suffer, damages as a direct and proximate result

    of Starr’s failure and/or refusal to pay Gator for the loss sustained as a result of Hurricane Florence.



                                                       -23-
Case 1:19-cv-24649-DPG Document 1 Entered on FLSD Docket 11/09/2019 Page 24 of 60




                    COUNT THIRTY-FOUR—DECLARATORY JUDGMENT (STARR)

            193.     Gator incorporates the allegations contained in paragraphs 1 through 44 of this Complaint

    as though fully set forth herein.

            194.     There exists a question in actual controversy between the parties requiring a declaration

    of the Court under 28 U.S.C. § 2201.

            195.     There is a real, substantial, and justiciable issue in controversy between the parties

    hereto with respect to their rights and obligations under the Kmart Policy; specifically, whether Starr

    had, and has, a duty under Kmart Policy to pay Gator for the loss sustained as a result of Hurricane

    Florence.

            196.     A judicial determination and a declaration of these rights and obligations of the p arties

    is necessary at this time.

                                 COUNT THIRTY-FIVE—NEGLIGENCE (AON)

            197.     Gator incorporates the allegations contained in paragraphs 1 through 44 of this Complaint

    as though fully set forth herein.

            198.     Aon had a duty, among other things, to procure insurance to cover the Building at 100%

    replacement value, without any deductible or self-insured retention, and including Gator as an insured and

    loss payee with direct rights to the proceeds of such insurance, and to provide Gator with accurate

    information regarding the insurance procured.

            199.     Gator justifiably relied on Aon to procure insurance to cover the Building at 100%

    replacement value, without any deductible or self-insured retention, and including Gator as an insured and

    loss payee with direct rights to the proceeds of such insurance, and to provide Gator with accurate

    information regarding the insurance procured.

            200.     To the extent that any deductible or deductibles under the Kmart Policy apply to Gator, or

    Gator is not an insured and loss payee under the Kmart Policy with direct rights to the proceeds of the



                                                      -24-
Case 1:19-cv-24649-DPG Document 1 Entered on FLSD Docket 11/09/2019 Page 25 of 60




    Kmart Policy, or to the extent that Aon otherwise failed to provide Gator with accurate information

    regarding the Kmart Policy, or otherwise failed to procure the insurance required by Gator, then Aon

    breached its duty.

            201.     To the extent that any deductible or deductibles under the Kmart Policy apply to Gator, or

    Gator is not an insured and loss payee under the Kmart Policy with direct rights to the proceeds of the

    Kmart Policy, or to the extent Aon otherwise failed to provide Gator with accurate information regarding

    the Kmart Policy, or otherwise failed to procure the insurance required by Gator, then Gator has suffered,

    and continues to suffer, damages as a direct and proximate result of Aon’s acts and/or omissions.

                           COUNT THIRTY-SIX—MISREPRESENTATION (AON)

            202.     Gator incorporates the allegations contained in paragraphs 1 through 44 of this Complaint

    as though fully set forth herein.

            203.     Aon represented to Gator, among other things, that there was no deductible included in the

    Kmart Policy, and that Gator is an insured and loss payee under the Kmart Policy with direct rights to the

    proceeds of the Kmart Policy.

            204.     Aon intended for Gator to act and rely on its representations.

            205.     Gator reasonably acted and justifiably relied on Aon’s representations.

            206.     To the extent that any deductible or deductibles under the Kmart Policy apply to Gator, or

    Gator is not an insured and loss payee under the Kmart Policy with direct rights to the proceeds of the

    Kmart Policy, or to the extent Aon otherwise failed to provide Gator with accurate information regarding

    the Kmart Policy, or otherwise failed to procure the insurance required by Gator, then Aon’s representations

    to Gator were false.

            207.     To the extent that any deductible or deductibles under the Kmart Policy apply to Gator, or

    Gator is not an insured and loss payee under the Kmart Policy with direct rights to the proceeds of the

    Kmart Policy, or to the extent Aon otherwise failed to provide Gator with accurate information regarding



                                                       -25-
Case 1:19-cv-24649-DPG Document 1 Entered on FLSD Docket 11/09/2019 Page 26 of 60




    the Kmart Policy, or otherwise failed to procure the insurance required by Gator, then Aon knew or should

    have known that its representations to Gator were false.

            208.    To the extent that any deductible or deductibles under the Kmart Policy apply to Gator, or

    Gator is not an insured and loss payee under the Kmart Policy with direct rights to the proceeds of the

    Kmart Policy, or to the extent Aon otherwise failed to provide Gator with accurate information regarding

    the Kmart Policy, or otherwise failed to procure the insurance required by Gator, then Gator has suffered,

    and continues to suffer, damages as a direct and proximate result of Aon’s acts and/or omissions.

            WHEREFORE, Gator requests that the Court:

            1.      Award monetary damages, including compensatory, direct and consequential
                    damages;

            2.      Award interest;

            3.      Award costs;

            4.      Award attorneys’ fees;

            5.      Declare that the Insurers had, and have, a duty under the Kmart Policy to pay Gator for
                    the loss sustained as a result of Hurricane Florence; and

            6.      Award such other and further relief as the Court may deem proper.


                                        DEMAND FOR JURY TRIAL

            Gator demands a trial by jury on all issues so triable.


                                                      GATOR COASTAL SHOPPING CENTRE, LLC


                                                      By:      s/ Mark Goldstein
                                                               FL Bar No: 882186
                                                               1835 NE Miami Gardens Drive, Suite 211
                                                               Miami, Florida 33179
                                                               Telephone: (305) 342-4839
                                                               Email: markgoldstein98@yahoo.com
                                                               Attorney for Plaintiff




                                                       -26-
Case 1:19-cv-24649-DPG Document 1 Entered on FLSD Docket 11/09/2019 Page 27 of 60




                     EXHIBIT A
        Case 1:19-cv-24649-DPG Document 1 Entered on FLSD Docket 11/09/2019 Page 28 of 60
-·                                                                                  ·,




                                                                      Kinart #7555
                                                                      Conway, South carolina

     Parties            '!HIS LEASE made and entered into as of this /BTh day of tJ~/o/JcJe,     ,
                   1993, between coastal Mall Joint Venture, c/o Baker and Baker, a South
                   carolina General Partnership, having its principal office at P.O. Box 12397,
                   Coh.nnbia, South carolina 29211 (herein referred to as "I.and.lord"), and KMARI'
                   CDRPORATION, a Michigan corp:>ration having its principal office at 3100 West
                   Big Beaver Road, Troy, Michigan 48084 (herein referred to as 11 Tenant 11 ) ,

                        WI1NESSEIH: 'lhat in consideration of the rents, covenants arrl coooitions
                   herein set forth, I.and.lord and Tenant do hereby covenant, promise and agree as
                   follows:


     Demised            1.   I.and.lord does demise unto Tenant and Tenant does take from Lan:Uord
     Premises      for the lease tenn the following property:         Tenant's completed building
                   (designated Kinart), together with site improvements to be constructed as
                   hereinafter specified by I.and.lord at its expense together with land comprising
                   not less than Nine and 61/lOOths (9.61) acres described in Parcel "A" of
                   Exhibit "A", attached hereto and made a part hereof, and situated in the City
                   of Conway, County of Horcy, state of South carolina; said building to be in
                   the locations depicted on Exhibit "B" attached hereto and made a part hereof,
                   and of the following dimensions:

                        Kinart Building: 381 1 4 11 in width by 239 1 4 in depth
                        Total Size: 94,841 sq. ft., which includes a portion of the garden shop,
                        31 1 in width by 115 1 4 11 in depth, which is enclosed. ·

                        In addition, Larrllord shall provide a fenced garden shop area having
                        dimensions of 70' in width by 184 1 in depth, as indicated on Exhibit "B",
                        attached hereto.
                                '
                        Said land, conpleted building and site improvements, together with all
                   licenses, rights, privile;Jes and easements, appurtenant thereto shall be
                   herein collectively referred to as the "demised premises".

                        I.and.lord hereby reserves for itself and its successors and assigns and
                   gives and grants unto Tenant, including other tenants in the shopping center
                   located within the land described in Exhibit 11A" and their, as well as
                   Tenant's agents, enployees, customers, licensees and invitees the following
                   licenses, rights, privile;Jes and easements: the use of parking areas, canm:m
                   areas (including rest rooms and other facilities, if any), roadways, sidewalks
                   and accessways to public streets and highways indicated on said Exhibit 11 8 11 ,
                   together with the use of any delivery or servicing areas adjoining Tenaht's
                   said buildings or designated as such on Exhibit "B", which areas shall be
                   adequate for the passage, unloading and, if necessary, turning around of
                   trailer trucks and other COimnercial vehicles.

                        2.    'lhe tenn of this lease shall connnence upon the "date of occupancy by
                   Tenant", as that tenn is defined in Article 11 hereof, and shall tenninate
                   upon such date as shall be twenty five (25) years from the last day of thf!
                   nonth in which said date of occupancy by Tenant shall occur; provided,
                   however, the tenn of this lease may be extended as provided in Article 13
                   hereof . 'lhe phrase "lease tenn", as used in this lease, shall be the term of
                   this lease and any extension thereof pursuant to said Article 13.

     Armual               3.   Tenant shall, during the lease tenn, pay to I.and.lord, at such pl:ice
     Minimum       as I..aOOlord shall designate in writing from time to time, an annual mininnnn
     Rental        rental of FIVE HUNDRED EIGHI'Y EIGHI' '!HOUSAND SIXI'EEN ~LIARS ($588,016),
                   unless abated or diminished as hereinafter provided, in equal monthly
                   installments on the first day of each nonth, in advance, corranencing up,:>n the
                   first day of the lease tenn; provided, however, in the event the first day of


      SE7555.RCB                                                              07/09/93
                                                   -1-
    Case 1:19-cv-24649-DPG Document 1 Entered on FLSD Docket 11/09/2019 Page 29 of 60
     ..:   I   1




                   the lease tenn shall not be the first day of a calendar month, then the rental
                   for such month shall be prorated upon a daily basis.

Additional              4.   In addition to the aforesaid annual mini.mum rental, with respect to
Rental             any lease year during the lease tenn in which Tenant's "gross sales", as
                   hereinafter defined, shall exceed the sum of SEVENTEEN MILLION DOLI..ARS
                   ($17,000,000.00), Tenant shall pay to Larxilord as additional rental an amount
                   equal to one per cent (1%) of gross sales exceeding SEVENTEEN MILLION DOLI..ARS
                   ($17,000,000.00).

                          Said additional rental shall be paid on or before the thirtieth (30th)
                   day following the em of each "lease year". For the purposes of this lease, a
                   "lease year" shall be each successive period of twelve consecutive calerrlar
                   months from the last day of the month in which said lease tenn shall c.ommence.
                   Sales for any period preceding the first lease year shall be included in gross
                   sales reported for the first lease year. Tenant shall on or before the
                   thirtieth (30th) day following the em of each lease year or lesser period,
                   deliver to landlord a statement signed by an officer of Tenant certifying the ·
                   true anK>Unt of the gross sales for such lease year or lesser period. '!he term ·
                   11
                      lesser period", as used herein, shall be any period beginning on the first
                    (1st) day of any lease year and eming, by reason of the tennination of this
                   lease, prior to the em of such lease year. In the event that a period of
                   more or less than twelve ( 12) ITOnths shall be so required to be included in
                   any such statement, then the dollar amounts referred to in the precedinJ
                   paragraph shall be proportionately increased or decreased, as the case may be.

                           Should Tenant at its option operate its fountain and lunch counter prior
                   to opening for other business, such operation shall not be an acceptance of
                   the demised premises, or an acknowledgment that the representations and
                   warranties of Article 12 shall have been fulfilled, or an opening for business
                   lll"rler Article 11 or any other provision of this lease, but sales from such
                   operation shall be included in Tenant's reported gross sales for the first
                   lease year.

                        landlord or its agent may inspect Tenant's record of gross sales
                   annually, provided such inspection shall be made at Tenant's principal office
                   within six ( 6) months after the statement of sales shall be delivered to
                   landlord and shall be lbnited to the period covered by such statement. Except
                   to the extent that disclosure shall be required for any bona fide sale or
                   mortgage of the demised premises or for legal proceedinJ's in any court, at law
                   or in equity, landlord shall hold in confidence sales figures or other
                   information obtained from Tenant's records.

                        '!he tenn 11 gross sales 11 , as used herein, shall be the total sales of
                   mercharxiise or services made by Tenant or any occupant of the demised
                   premises, whether wholesale or retail, cash or credit (including mercharxiise
                   ordered on the demised premises and delivered from another place) and shall
                   include sales made from trucks, trailers, vans or other temporary facilities
                   used by Tenant on any part of the demised premises, except that the followinJ
                   shall be excluded:

                        (a)   Sales of mercharxiise subsequently returned for reflll"rl or credit,
                              mercharxiise transferred to a warehouse or another store of Tenant,
                              discounts on merchandise which shall be allowed to employees of
                              Tenant, or mercharxiise which shall be issued in redemption of
                              trading stamps, if any, which shall have been issued free of charge
                              to Tenant's customers at the time of sale of other merchandise or
                              services;

                        (b)   Any and all taxes levied upon, assessed against, or measured by the
                              receipt or purchase of mercharxiise by any occupant of said demised
                              premises, and any and all occupational sales taxes and other taxes
                              levied upon, assessed against, based upon, or measured by (i) such


I.SE7555.RCB                                                                 07/09/93
                                                   -2-
                          ,.
    Case 1:19-cv-24649-DPG Document 1 Entered on FLSD Docket 11/09/2019 Page 30 of 60




                          ocnipant•s gross receipts, or any part thereof, or (ii) the sale or
                          sales price of mercharrlise and services, or either, and which shall
                          be payable by such occupant, whether or not collected by such
                          ocnipant from its customers as reimbursement or as agent of the
                          taxing authority, and whether or not the same shall be COllllOOnly
                          k:noVJn as a sales tax, use tax, retailers 1 occupational tax, gross
                          receipts tax or excise tax; provided, however, said taxes to be
                          excluded from gross sales shall not include any net incone tax,
                          franchise, or any other tax not levied upon or conputed upon gross
                          sales or gross receipts, or any portion thereof; provided further,
                          said taxes to be excluded from gross sales shall be excludable
                          regardless of whether imposed under any existing or future orders,
                          regulations, laws, statutes or ordinances;
                    (c)   Receipts from cigarettes,    loc:kers,   stamp machines,    public
                          telephones, pay toilets, "kiddie rides 11 ', money orders and all
                          licenses sold to the public;

                    (d)   service and interest charges for time payirent accounts and charge
                          accounts;

                    (e)   All sales of mercharrlise or services made by any food market which
                          shall occupy any portion or portions of the demised premises; and

                    (f)   All sales of autom::>tive gasoline or diesel fuel.

                      Should the Tenant at any time elect to discontinue the operation of its
               store, the Tenant shall give to the I.arrllord notice in writing of its
               intention so to do and in such event the I.arrllord shall have one option, to be
               exercised by notice in writing given to the Tenant within one hundred twenty
                (120) days after the date of mailing of the Tenant's aforesaid notice to the
               I.arrllord, to cancel and tenninate this lease. If the I.arrllord exercises its
               said option, this lease shall cancel and terminate on the last day of the
               :rronth next follc:Ming the errl of said one hundred twenty (120) day period and
               the Tenant shall be released from any further liability under this lease.

                      Should the Larrllord fail to exercise its said option and should the
               Tenant at any time thereafter discontinue the operation of its said store then
               and in any such event, anything in this lease to the contrary notwithstanding,
               it is hereby mutually agreed that the rent which Tenant shall pay to the
               I.arrllord durin:J the remairrler of the tenn of this lease shall be the rent ioore
               particularly set forth in said Article 3, and the word "minimum" in said
               Article 3 shall be deemed deleted. Upon the discontinuance of the operation
               of said ·store, all of the covenants and provisions contained in the precedinJ
               paragraph of this article shall be of no further force and effect.

                    Notwithstanding the provisions of the two preceding paragraphs, Tenant
               shall be entitled, at any time prior to the discontinuance of the operation of
               its store and the delivery of the notice to I.arrllord of its election to
               discontinue its operation (as hereinabove provided) to assign this lease or
               sublet the whole or any part of the demised premises pursuant to Article 22
               hereof; subject, hc:Mever, to the terms and corrlitions of this lease includin:J
               the provisions of Article 4 hereof. Any such assignment or sublettin:J shall
               not be construed to be a discontinuance of Tenant's operation of its store.

                    In the event I.arrllord shall fail to exercise its option to cancel and
               terminate this lease after receivin:J notice from Tenant of its intention to
               discontinue the operation of its store (as hereinabove provided) and Tenant
               thereafter assigns this lease or sublets the whole or any part of the demised
               premises pursuant to Article 22, the rent which Tenant or Tenant 1 s assignee
               shall be obligated to pay to landlord during the remainder of this Lease shall
               be the rent :rrore particularly set forth in Article 3 and the word 11minimurn11 in
               said Article 3 shall be deemed deleted and all the provisions contained in the


I.SE7555.RCB                                                               07/09/93
                                                -3-
..
I
            .   '
                               •'
            Case 1:19-cv-24649-DPG -
                                   Document 1 Entered on FLSD Docket 11/09/2019
                                                                            'r
                                                                                Page 31 of 60




                    preceding paragraphs of this Article 4 shall be of no further force and
                    effect.

     Real                 5.  Tenant shall pay and discharge all ad valorem real estate taxes and
     Fstate         all assessments, general or specific, levied against the taxable premises
     Taxes          durin_J the tenn of the Lease, excluding therefrom payment of general or
                    special assessments which are incurred or levied as a result of I..arrllord' s
                    activity in developing the demised premises for Tenant's occupancy.

                          'lbe tenn "taxable premises", as used in this lease, shall be that certain
                    land described in Parcel A of Exhibit "A" together with such b.lildings and
                    other inprovements required by Tenant to be constructed thereon by I..arrllord
                    urrler the tenns of this lease.

                         I.amlord and Tenant shall use their reasonable efforts to obtain a
                    separate tax assessment with respect to ·the taxable premises. In the event
                    that a separate tax assessment with respect to the taxable premises cannot be
                    obtained, then for purposes of this' lease, the parties shall refer to the--
                    office records of the assessing authority including rut not limited to
                    worksheets and field reports, in order to obtain the relevant land and
                    wilding valuations required to calculate Tenant's separate liability for the
                    real estate taxes hereunder.

                         In the event that neither a separate tax assessment for the taxable
                    premises can be obtained nor an accurate tax liability established from the
                    assessing off ice records can be detennined, the taxes allocable to the taxable
                    premises (and Tenant's share of taxes attributable to the Conunon Areas) shall
                    be equal to:     (1) Tenant's pro rata share of taxes· attributable to the
                    Tenant's Building, plus (2) Tenant's pro rata share of the taxes assessed
                    against the total land described in Exhibit "A". Tenant's pro rata share of
                    taxes attrib.ltable to the Tenant IS Wilding shall be computed by multiplyin_J
                    the total tax liability against the b.lildings located within the land
                    described in Exhibit "A" by a fraction the m.nnerator of which shall be the
                    number of square feet of grourrl floor area of Tenant's Building at the end of
                    such real estate fiscal tax year (excluding the garden shop) multiplied by
                    100% and the denominator of which shall be the total number of square feet of
                    ground floor area of all of the b.lildings located within the land described in
                    Exhibit "A" (excluding Tenant's wilding) at the end of such real estate
                    fiscal tax year plus the total number of square feet of ground floor area of
                    Tenant's wilding at the end of such real estate fiscal year (excluding the
                    garden shop) multiplied by 100%. Tenant's pro rata share of the taxes
                    assessed against the total land described in Exhibit "A" shall be computed by
                    multiplying the total tax liability against the land described in Exhibit "A"
                    by a fraction, the nurrerator of which shall be the number of square feet of
                    land within the demised premises and the denominator of which shall be the
                    number of square feet of land within the land described in Exhibit "A". In no
                    event shall Tenant be responsible for the payment of taxes and assessments
                    incurred or levied on other b.lildings existing on the land other than the
                    taxable premises.

                         '!he date of levy of all ad valorem real estate taxes shall be deemed to
                    be the date specified by each applicable taxing jurisdiction for which such
                    taxes become a lien on the taxable premises. 'lhe Tenant's liability and
                    obligation hereurrler to pay such ad valorem real estate taxes shall be fully
                    accrued, fixed and final on the date of levy thereof.

                         'lb the extent pennitted by law, Tenant may pay any such assessment in
                    annual installments. In the event any such assessment shall be payable in a
                    h.mp stnn or on an installment basis, Tenant shall have the sole right to elect
                    the basis of payment. If Tenant shall elect to pay such assessment on the
                    installment basis, then Tenant shall pay only those installments which shall
                    become due and payable during the lease tenn. Any such installments due and



     LSE7555.RCB                                                              07/09/93
                                                    -4-
        Case 1:19-cv-24649-DPG Document 1 Entered on FLSD Docket 11/09/2019 Page 32 of 60
'·




                   payable in the years in which this lease conunences and terminates shall be
                   prorated proportionately.

                        Tenant shall not be chargeable with, nor be obligated to pay any inccme,
                   profit, inheritance, estate, succession, gift, franchise, or transfer taxes
                   which are or may be imposed upon landlord, its successors or assigns, by
                   whatsoever authority imposed or ha..1soever designated.

                        Written evidence of the payment of taxes and assessments hereurrler shall
                   be furnished by Tenant to Iandlord upon landlord's written request therefor.

                         '!he am:>U11t, if any, by which the ad valorem real estate taxes and
                   assessments payable hereurrler exceed Fifty-Six 'Ihousarrl OOUARS ( $56, ooo)
                   durinJ any lease year, shall be hereinafter referred to as an "excess tax
                   payment".     All excess tax payments shall be deductible by Tenant frcan
                   additional rentals, as defined in Article 4, due and payable for such lease
                   year.

                        In the event Tenant constructs, as provided in Article 16 hereof,
                   additional b.lildinJs or structures on any portion of the land described in
                   Parcel A of Exhibit "A", said additional buildings or structures shall be
                   excluded frcan the taxable premises.     Said additional buildings or other
                   structures shall be separately assessed and all ad - valorem taxes and
                   assessments levied thereon shall be paid and discharged by Tenant and shall
                   not be deductible from additional rentals as provided herein.

                         '!he Tenant shall have the right to participate in a_l l negotiations of tax
                   assessments. Tenant shall have the right to contest the validity or the
                   am:>U11t of any tax or as~essment levied against the taxable premises or the
                   ShoppinJ Center by such appellate or other proceedings as may be appropriate
                   in the jurisdiction, and may defer payment of such obligations, pay sarre urrler
                   protest, or take such other steps as Tenant may deem appropriate; provided,
                   ha..1ever, Tenant shall take no action which will cause or alla..1 the institution
                   of any foreclosure proceedings or similar action against the demised premises.
                   Iandlord shall, at Tenant's expense, cooperate in the institution and
                   prosecution of any such proceedings initiated by the Tenant and will execute
                   any doannents required therefor.

                         Should the Iandlord institute proceedings to contest the validity or the
                   am:>U11t of any tax or assessment levied against the ShoppinJ Center, the Tenant
                   will cooperate in such proceedin.Js; provided, ha..1ever, that Iandlord shall
                   take no action which will cause or allow the institution of any foreclosure
                   proceed~s or similar action against the demised premises which might result
                   in the tennination of this lease.

                         Should any of the proceedings referred to in the precedin.J two paragrai;ils
                   of this Article 5 result in reducin.J the total annual real estate tax and
                   assessment liability against the taxable premises, the Tenant shall be
                   entitled to receive all refunds paid by the taxing authorities. After payment
                   of all of landlord's and Tenant's expenses incurred in any such proceedin.J in
                   which a refurrl is paid, the Tenant shall pay to the Iandlord either the
                   balance of such refurrl or, alternatively, Tenant shall pay to the Iandlord
                   that part of the excess tax payment which may have been deducted from
                   additional rent in the tax year for which the refund was granted, whichever
                   am:>U11t shall be the lesser. Any balance of said refurrl remainin.J after such
                   payment to landlord shall belong to the Tenant. If no refurrl shall be secured
                   in any given proceeding, the party instituting the proceedin.J shall bear the
                   entire cost.

     New              6.   Tenant's said buildinJ and site inprovements shall be completed and
     BuildinJ by delivered to Tenant promptly and with due diligence. If the perfonnance by
     landlord    landlord of any of its obligations hereunder is delayed by reason of the act
                 or neglect of Tenant, act of God, strike, labor dispute, boycott, governmental


     LSE7555.RCB                                                               07/09/93
                                                   -5-
                                                                         .,
         Case 1:19-cv-24649-DPG Document 1 Entered on FLSD Docket 11/09/2019 Page 33 of 60
,_
 I




                   restrictions, riot, insurrection, war, catastrophe, or act of the public
                   enemy, the period for the conunencement or cc:mpletion thereof shall be exterrled
                   for a period equal to such delay. SUbject to delays pennitted above, Landlord
                   warrants that a general contract for construction of said l:::uildings arrl
                   inprovements referred to in Articles 1 arrl 12 hereof shall be let, rough site
                   grading shall be completed arrl foundations arrl footings commenced not later
                   than January 1, 1994.     If for any reason whatever lardlord shall fail ·to
                   cc:mply fully with this warranty, Landlord shall so notify Tenant in writing
                   arrl in such event Tenant shall have, in addition to other remedies which may
                   be available to it by law or otherwise, the option to terminate this lease
                   within sixty (60) days thereafter by notice to Landlord; provided, further, in
                   the event that, re::Jardless of the reason therefor, said l:::uildings arrl site
                   inprovements shall not have been cc:mpleted in accordance with working drawings
                   arrl specifications prepared by Landlord as approved in writin;J by Tenant's
                   Construction Department, arrl possession thereof terrlered to Tenant prior to
                   April 1, 1995, subject to delays pennitted above, then Tenant shall, at any
                   time thereafter, have the further option of tenninating tjlis lease by notice
                   to Landlord. Notwithstarrling anything to the contrary herein contained, in
                   the event that the lease tenn shall not have conunenced prior to such date as
                   shall be seven (7) years from the date of this lease, then this lease shall be
                   automatically terminated without further act of either party hereto.

     Drawings arrl       7.   Tenant's said l:::uilding arrl site inprovements shall be constructed by
     Specifi-      Landlord, at its sole c.ost arrl expense, in accordance with the working
     cations       drawings arrl specifications prepared by Landlord which shall, with respect to
                   st.arrlards of construction arrl division of responsibility for supplying
                   materials arrl equipment, substantially satisfy the provisions of Tenant's
                   typical store drawings arrl specifications, prior receipt of which Landlord
                   hereby acknowledges and which are identified as Set No. K-1117 containing such
                   additions, changes, arrl n¥Xlifications as are more particularly set forth in
                   that certain letter dated July 31, 1992, written by ste:Eilen K. Li, A.I.A.,
                   Director, Design Division, Construction Dept, Kmart Corporation to Mr. David
                   Baker, Baker Properties, a copy of which letter is attached hereto arrl marked
                   Exhibit "C" .
                        Said typical plans arrl specifications are subject to the followi.n;J
                   exceptions arrl such other deviations as may be approved in writing by Tenant's
                   Construction Depart:nvant:

                        (a)   such n¥Xlifications of arrangement of space, location of entrances,
                              exits, arrl columns arrl other structural members as shall be
                              in:iicated on store layout drawings which shall be prepared by Tenant
                              arrl be delivered to Landlord within thirty (30) days after receipt
                              of Landlord's written request therefor, which request shall be
                              accompanied by preliminary l:::uilding outlines, together with any
                              available elevations arrl sections;

                        (b)   Charges of type and starrlards of construction arrl of arrangement to
                              the extent as shall be required by applicable laws, codes or
                              ordinances.

                         Said worki.n;J drawings arrl specifications shall be sul:mitted to Tenant in
                   time to pennit a review arrl approval by Tenant prior to conunencement of
                   construction. such approval shall not be unreasonably withheld. Within sixty
                    (60) days after receipt of such working drawings and specifications, Tenant
                   shall in writing, infonn Landlord of required revisions or corrections thereto
                   which are necessary to confonn said working drawings arrl specifications to the
                   Tenant's typical store drawings arrl specifications hereinbefore referred to,
                   arrl Landlord shall make such revisions or corrections arrl resul:mit them for
                   Tenant's final approval. In the event Tenant shall not infonn Larrllord of
                   such desired revisions or corrections within said sixty (60) days, said
                   working drawings arrl specifications shall be deemed approved arrl accepted for
                   the purposes hereof.


     ISE7555.RCB                                                               07/09/93
                                                    -6-
    Case 1:19-cv-24649-DPG Document 1 Entered on FLSD Docket 11/09/2019 Page 34 of 60




                   Said typical · drawings and specifications, and working drawings and
              specifications as approved by Tenant shall constitute a part of this lease.

                    SUbsequent to approval of the typical drawings and specifications, in the
              event that criteria changes to the lease shall be requested by Tenant, which
              result in a savings to the I..arrllord in construction costs, then, I..arrllord
              shall pay Tenant an anount equal to the savings. In the event such criteria
              changes result in extra construction costs to the I..arrllord, then Tenant shall
              pay I..arxUord the extra construction costs resulting from such changes.

Guarantee            8.    I..arrllord shall W1C0rrlitionally guarantee all work performed by or
of            for the I..arrllord in the construction of Tenant's wilding and site
Materials     improvements against defective workmanship and materials for a period of one
              ( 1) year from commencement of lease tenn or date of final acceptance by
              Tenant, whichever is later, unless a different period of time is expressly
              stated urrler a section of the criteria documents and/or job specifications.
              I..arrllord shall assign to Tenant any and all guarantees of workmanship and
              materials which it may receive. 'Ibis assignment is non-exclusive as to
              I..arrllord, and shall not preclude the I..arrllord's exercise of its rights urrler
              the guaranties or warranties on its own accord.

Advance               9.    For a period of sixty seven (67) days after conpletion of Tenant's
Possession    J:uildi.rx.J by I..arrllord, as set forth in·Article 11 (b), Tenant shall have the
for           privilege, rent free of enteri.rx.J said J:uildings for the purposes of installing
Fixturing     stcx::kroom equipment and salesfloor trade fixtures, storing merchandise,
and           training personnel and other pre-opening activities. 'lhe Landlord's
Merchan-      conpletion of the building shall be construed to mean the building is
dising        substantially conplete except connections to tenants equipnent, i.e.
              pennanently enclosed, conpletely decorated inside and out, floor covering
              installed, electrical system conplete, mechanical systems functioning on
              controls, toilet facilities conplete for both sexes, fire protection system
              including alarms conplete.

                   I..arrllord shall advise Tenant's Regional Construction Manager in writing
              ninety (90) days prior to his projected conpletion date to allow tenant to
              place orders for fixtures, arrange for personnel and order merchandise.

Parking               10. Prior to conunencernent of the lease tenn, I..arrllord shall construct,
and other     in accordance with said working drawings and specifications approved by
Conunon       Tenant, on the premises described in Exhibit "A", all of the sidewalks,
Areas         service drives, parking areas, driveways, streets, curbs, directional signs
               (not Tenant's pylon) · and related improvements, substantially as shown on said
              worki.rx.J drawings and specifications (all of which improvements shall
              hereinafter, alofXJ with the land thereon constructed, be referred to as the
              11
                 comroc>n areas") .

                    I..arxUord shall also construct or cause to be constructed upon certain
              property or rights-of-way contiguous to the premises described in Exhibit "A",
              all sidewalks, driveways, streets, curbs, acceleration, deceleration and
              stackil'XJ lanes, traffic controls, and signals, directional signs and related
              improvements in accordance with Exhibit "B" and with said workil'XJ drawings and
              specifications and the requirements of any governmental bodies.

                   I..arrllord covenants and represents that at the conunencernent of the lease
              tenn, there shall    be adequate sidewalks, driveways, roadways and entrances for
              aut0100tive and pedestrian ifXJress and egress to and from the demised premises
              and adjacent public streets and highways, as shown on said working drawings
              and specifications.

                   I..arrllord also covenants that the area within the demised premises
              provided for the parkil'XJ of aut.Oioobiles shall duril'XJ the lease tenn be
              sufficient to acconuoodate not less than Five Hundred 'IWenty Nine (529)



ISE7555.RCB                                                                07/09/93
                                               -7-
            '
          Case 1:19-cv-24649-DPG Document 1 Entered on FLSD Docket 11/09/2019 Page 35 of 60
  .\




              0
              0
              I"')

             .-i


             "i::l
               <I)
               :....
                       autarobiles on the basis of arrangercent depicted on Tenant's workinJ drawinJs
             "i::l
              c:;      and specifications.
              ;:3
INITIALED ::r::
              <I)
                             Iarrllord further covenants that the aggregate area depicted on Exhibit
              <I)
              :....
                        B11 provided for the
                       11
                                                 k'    of autarobiles shall durinJ the lease term be
             ..c:      suff1c1ent to accomroodate not less than ·       ·              autarobiles on
             f-..
             "i::l
                       the basis of arrangement depicted on Tenant 1 s working drawings and
              c:;
              i:1l
                       specifications.
              Cl)
              ;:3

            .c
              0             At least sixty seven (67) days prior to the commencement of the lease
             f-..      term, LarxUord shall provide in accordance with said workinJ drawinJs and
              <I)      specifications as approved by Tenant and as sha;.m on Exhibit "B" all of the
            0          sidewalks, service drives, parkinJ areas and entrances, from adjoininJ public
                       streets to permit receivinJ and deliverinJ of fixtures, mercharrlise and other
                       property and to permit parkinJ for persons involved in the pre-openinJ
                       activities of the Tenant.

                             Liability Insurance. DurinJ the lease tenn, Landlord at its sole expense -
                       shall keep Tenant insured against all statutory and conunon law liabilities for
                       damage to property or injuries, includinJ loss of life, sustained by any ·
                       person or persons within or arisinJ out of said conunon ~areas, whether caused
                       by Tenant 1 s negligence or otherwise, in a policy or policies with minimum
                       coverage of One Million and No/100 Dollars ($1,000,000) with respect to injury
                       to any one person and '!Wo Million and No/100 Dollars ($2,000,000) with respect
                       to any one accident or disaster, and Five Hundred 'Ihousarxi and No/100 Dollars
                       ($500, 000) with respect to damage to property. All such policiep shall bear
                       errlorsercents to the effect that Tenant is named an additional insured and that
                       Tenant shall be notified not less than five (5) days in advance of any
                       nroif ication or cancellation thereof. Copies of such policies, so errlorsed,
                       or certificates evidencinJ the existence thereof, shall be promptly delivered
                       to Tenant upon written request therefor.

                            Indemnification. Landlord further agrees at its sole expense to defend,
                       indemnify and hold Tenant (and all of its officers, agents and employees)
                       hannless against any and all liabilities for damages for claim.s arising out of
                       said common areas or Tenant 1 s use thereof, by reason of any act, action,
                       neglect or omission on the part of Landlord and/or Tenant.

                            In the event that unauthorized persons, includinJ tenants or invitees of
                       tenants occupyinJ buildinJs nCM or at any future time located beyorx:i the
                       limits of the land described in Exhibit "A" utilize the demised premises for
                       parkirg or other purposes to an extent which shall be objectionable to Tenant,
                       Landlord shall at its sole expense, upon written request by Tenant, take
                       whatever action as may reasonably be requested under the circumstances to
                       prevent said unauthorized utilization, including the erection of fences or
                       other barricades.

                            SUbject to Larrllord's approval, not to be unreasonably withheld, should
                       Tenant, at any time, utilize portions of the conunon areas for out.door shc:Ms,
                       entertairunent or such other uses which in Tenant's judgment terrl to attract
                       the public, Tenant shall give Larrllord notification of such intended use, a
                       reasonable time in advance thereof, and on request supply I..arrllord with
                       reasonable proofs of adequate insurance or indemnification against damage· to
                       property, injuries to persons and loss of life sustained in connection
                       therewith. In addition, Tenant shall be responsible for any physical damage
                       to said common areas resulting from said use. Rent, if any, from such use
                       shall be included as part of "gross sales" under Article 4 hereof.

   Store                    11. 'Ihe tenn "date of occupancy by Tenant", as used in this lease, shall
   Opening             be the first to occur of the follc:Ming two dates:    (a) the date upon which
                       Tenant shall open for business, or (b) the date which shall be sixty seven
                       (67) days (plus a period of time equal to any delays due to corx:iitions beyond
                       Tenant's control) after the date upon which (i) Tenant's buildinJ and site


   I.SE7555.RCB                                                                  07/09/93
                                                      -8-
..
                                 --
                                 .
       Case 1:19-cv-24649-DPG Document 1 Entered on FLSD Docket 11/09/2019 Page 36 of 60

'

                   improvements shall be corrpleted in accordance with said working drawings and
                   specifications and the possession thereof shall be terrlered to Tenant, and
                   (ii) all of the representations and warranties set forth in Article 12 shall
                   be fulfilled; except, however, notwithstarxiing anything to the contrary in
                   this lease contained, in the event said date of occupancy shall occur during
                   the pericxi between November 20 and January 10, the lease term shall not
                   commence until January 11 unless Tenant shall elect to open for business prior
                   to such date. Tenant shall have the option to open for business prior to the
                   corrpletion of the matters set forth in sul::divisions (i) and (ii) of this
                   Article 11, and in the event of the exercise of such option, Landlord shall
                   corrplete said buildings and site improvements as expeditiously as possible;
                   provided, however, if Landlord shall have failed to corrplete said buildings
                   and improvements according to the said working drawings and specifications
                   within ninety (90) days after Tenant opens for business, Tenant shall
                   thereafter at any time be privileged, but not obligated, to corrplete, correct,
                   or remedy in all or part any such deficiency, and the cost thereof shall be
                   deducted from the rentals due under this lease, without waiver of Tenant's
                   other remedies hereunder.

     Landlord's         12. Landlord represents, warrants and covenants that it shall, prior to
     Represent-    commencement of the lease term, corrplete the buildings and site improvements
     ations and    sul:stantially in accordance with the site plan depicted on said Exhibit 11 B11 ,
     Warranties    including corrpletion of said common areas in accordance with the provisions of
                   Article 10 hereof. Landlord further represents, warrants and covenants that
                   it will not erect any buildings or other structures on the land described in
                   Exhibit "A" except as shown on said Exhibit 11 B11 •

                        Landlord also represents, warrants, and covenants that a supermarket
                   tenant of at least 31,547 square feet is located within the shopping center
                   premises as depicted on Exhibit "B".

                        Landlord also represents, warrants and covenants that no instrument
                   restricting the shopping center or ena.nnbrance of Landlord's title to the land
                   depicted on Exhibit 11 B11 , including but not limited to Mortgages, Declarations,
                   Leases, Reciprocal Easement Agreements and Operating Agreements, shall impair
                   Tenant's rights or use of the demised premises under this lease or create for
                   Tenant, any additional financial or other obligation not set forth in this
                   Lease and that any restrictions shown on Exhibit "B", including outlot
                   restrictions, shall be strictly enforced by Landlord, its successors and
                   assigns.

                        Landlord further represents, warrants and covenants that:       the land
                   described in Exhibit 11A11 will, at the commencement of the lease term, be
                   properly zoned for Tenant's interrled use (which shall include, without
                   limitation, a retail department store, an enclosed garden shop, an autOJl'Dtive
                   service center and outdoor sales of patio furniture, plants and lawn and
                   garden supplies); the sale of patio furniture, plants and lawn and garden
                   supplies on the sidewalks and any portion of the parking lot is permitted by
                   applicable laws and regulations without additional permits or applications or
                   change in zoning classification; and all necessary governmental consents,
                   permits and approvals for Tenant's interrled use have been obtained.
                   Notwithstanding the previous sentence it is agreed between landlord and Tenant
                   that exterior sales shall be limited to the area cross hatched in red on
                   Exhibit B attached hereto and that said exterior sales shall not prevent
                   pedestrian traffic movement in front of Tenant's building. landlord shall
                   deliver to Tenant a Certificate of Occupancy prior to the commencement of the
                   lease term.

                        'Ihe corrpletion of the Elizabeth Street extension shall be funded and
                   corrpleted by the local municipality and is not under the direct control of
                   landlord. In the event that the extension of Elizabeth Street shall not be
                   corrpleted prior to the conunencement of the lease term, then I..arxUord
                   represents, warrants and covenants that this area behind Tenant's building
                   shall be improved by Landlord as depicted on Exhibit "B-1 11 , providing access
                   to Sixteenth Avenue in accordance with Kmart criteria specifications.



     1SE7555.RCB                                                               09/23/93
                                                   -9-
 Case 1:19-cv-24649-DPG Document 1 Entered on FLSD Docket 11/09/2019 Page 37 of 60




                     The lease term shall not commence and said annual minimum rental and
               other charges payable under this lease shall not commence to accrue until the
               foreg-oing representations and warranties shall have been fulfilled; provided,
               however, in the event that Tenant shall elect to open for business before the
               landlord shall have fulfilled the foreg-oing representations and warranties,
               the term of this lease shall commence, but Tenant shall not be obligated to
               pay the annual minimum rental or the additional rental; provided, further, in
               lieu thereof, Tenant shall pay monthly in arrears one percent (1%) of said
               gross sales and Tenant shall continue said payment until landlord's said
               representations and warranties shall be fulfilled, at which time Tenant shall
               cornmence payment of the rental set forth in Articles 3 and 4 hereof.
                    In the event landlord's representations and warranties shall not be
               fulfilled within ninety (90) days after commencement of the lease term, Tenant
               thereafter shall have the option of (i) completing said representations and
               warranties at landlord's cost and expense including, without limitation,
               overhead plus interest at the lower rate of eighteen percent (18%) per annum
               or the highest rate not prohibited by law, (ii) continue to pay monthly in
               arrears one percent (1%) of said gross sales until landlord's said
               representations and warranties shall be fulfilled or (iii) terminating the
               Lease by notice to landlord, which notice shall state an effective date of
               termination of not less than sixty (60) days from the date of such notice.
Options             13. (a) Tenant shall have ten (10) successive options to extend the tenn
to Extend      of this lease for an additional period of five (5) years on each such option,
Lease          such extended term to begin respectively upon the expiration of the term of
               this lease or of this lease as extended and the same terms and conditions as
               herein set forth shall apply to each such extended term. If Tenant shall
               elect to exercise the aforesaid options, it shall do so by giving notice to
               landlord not less than six ( 6) months prior to the expiration of the term of
               this lease or of this lease as extended.
                        (b) Reg-ardless of the exercise or nonexercise by Tenant of any or
               all of the foreg-oing options, Tenant shall have, unless the last day of the
               lease term shall be January 31 of any year, the option to extend (or further
               extend, as the case may be) the term of this lease for such period of time as
               shall cause the last day of the term of this lease to be the January 31 next
               succeeding the date upon which the term of this lease would expire but for the
               exercise of this option. This option shall be exercised by notice to landlord
               not less than six (6) months prior to the expiration of the term of this lease
               or any extension thereof. Tenant's rental during this option period shall be
               the same rental payable under the terms of this lease at the time Tenant
               notifies landlord of its intention to exercise this option.
First               14.   Intentionally omitted.
Refusal to
Purchase
Qption
Repairs and      15. Tenant shall make and pay for all maintenance, replacement and
Maintenance repair necessary to keep the demised premises in a good state of repair and
            tenantable condition, except for the following maintenance, replacement or
            repair which shall remain the landlord's sole responsibility:
                    (a)   all maintenance, replacement and repair to the roof, outer walls and
                          structural portion of the buildings which shall be necessary to
                          maintain the buildings in a safe, dry and tenantable condition and
                          in good order and repair; and
                    (b)   all repairs, maintenance or replacement of or to the utility
                          services to the building and any underground storm sewers, sanitary
                          sewers, water lines or electrical lines under the parking areas,
                          service drives, streets, sidewalks, driveways, entrances; and

1.SE7555.RCB                                                             09/23/93
                                               -10-
 Case 1:19-cv-24649-DPG Document 1 Entered on FLSD Docket 11/09/2019 Page 38 of 60




                    (c)   all repairs and replacement including resurfacing (exclusive of
                          sweeping, striping and snow and ice removal) necessary to maintain
                          all driveways, sidewalks, street and parking areas free of all
                          settling, clear of standing water, and in a safe, sightly and
                          serviceable condition, free of chuck holes, fissures and cracks.

                   Notwithstanding the foregoing provisions of Article 15 herein set forth,
              Landlord shall contract for sweeping, striping and snow removal for the
              parking areas, driveways, sidewalks and streets of the premises and maintain
              same in a clean, safe, sightly and serviceable condition. 'Ihe Landlord shall
              further maintain all landscaped areas.

                   Tenant shall pay the Landlord its pro-rata share of the costs of
              maintaining the common areas as herein provided. Tenant 1 s said share shall be
              based upon the ratio that the ground floor area of Tenant's building bears to
              the total gross ground floor area contained in all buildings actually erected
              on any portion of the land described in Exhibit "A", and depicted on Exhibit
              "B". It is understood and agreed by Landlord and Tenant that Tenant's share of
              annual conuron area charge shall not increase in excess of the previous annual
              charge by more than ten percent (10%) and that Tenant shall not be obligated
              to pay any costs in excess of this increase.

                   For purposes of this Article, the costs of maintaining the common areas
              and conunon facilities shall mean the following:     (1) all airounts paid for
              cleaning and sweeping (which shall be perfonned as often as necessary but not
              less than once weekly) and restriping (which shall be done not less than once
              every two years) of the parking areas, sidewalks and driveways, including snow
              and ice removal, which shall be perfonned as often as necessary; (2)
              maintenance and repair of planted or landscaped qreas; (3) maintenance, repair
              and replacement of bulbs and light standards · with respect to the parking lot
              lighting and electrical cost of lighting if Tenant's parking lot lighting is
              not metered directly into Tenant's meter as provided in this Article; (4) and
              wages and salaries of persons directly and actually performing services
              described herein.    'Ihe cost of maintaining the common areas and common
              facilities shall not include real estate taxes,             capital expenses,
              depreciation, permit fees, electric lighting charges beyond Tenant's nonnal
              business hours unless Tenant is operating during extended hours, rubbish
              removal for other tenants, or other administrative expenses, including
              overhead.

                   Landlord shall maintain accurate records with respect to the aforesaid
              costs and shall sul:mit to Tenant a bill not more often than every 30 days
              during the term of the lease for the amount required -to be paid by Tenant
              hereunder. such bill will set forth the items and amounts charged to Tenant
              in reasonable detail and will reflect the calculations of Tenant's obligation.
              With such bill, Landlord shall also sul:mit to Tenant copies of paid receipts
              to support each said item and amount. Tenant shall pay such amounts within
              thirty (30) days after receipt of Landlord's billing therefor. -

                   Tenant may, upon seven (7) days notice, have Landlord's records of common
              area expenditures for the previous twelve (12) month period audited by
              Tenant's accountant; should such audit disclose any overpayment by Tenant,
              Landlord shall remit said overpayment upon demand.

                     Notwithstanding anything contained herein to the contrary, Tenant
                reserves the right, for any reason whatsoever, at any time upon thirty (30)
                days prior written notice to Landlord to assllltle the duties of Landlord to
                maintain the common areas located within Parcel A of Exhibit "A". If Tenant
                shall elect to maintain the COllUllOn areas located within Parcel A of Exhibit
                "A", then, and in such event, Tenant shall not during such period be required
                to make any contributions to the common area costs as hereinabove defined,
                however, Landlord shall maintain the remaining portions of the common area
              - described in Exhibit "A".


ISE7555.RCB                                                             09/23/93
                                              -11-
  Case 1:19-cv-24649-DPG Document 1 Entered on FLSD Docket 11/09/2019 Page 39 of 60




                    Unless othenvise specified in Tenant's construction criteria referred in
               Article 7 (Drawings and Specifications), landlord shall, at landlord's sole
               cost and expense, have that portion of the common facilities lighti.rg
               standards located within the land described in Parcel A of Exhibit "A" metered
               directly into Tenant's meter and Tenant shall be responsible for the cost of
               supplying electricity thereto. The balance of the common facilities lighting
               standards shall be metered into the meters of Landlord's other tenants as
               depicted on Exhibit 11 8 11 or into landlord's own meter and landlord's other
               tenants or landlord shall be responsible for the cost of supplying electricity
               thereto.
                    In the event buildings or inprovements constituting the demised premises
               or a portion thereof shall be rendered unusable due to landlord's default or
               negligence with respect to required repairs, there shall be a just and
               equitable abatement of said annual minimum rental and all other charges
               payable \.U"lder this lease until said premises shall be made usable. Emergency
               repairs which shall be Landlord's responsibility here\.U"lder, and which shall be
               necessary to protect the buildings or contents and/or to keep the common areas
               in a neat, clean, safe and orderly condition may be made by Tenant without
               notice to landlord, and the cost of such repairs not to exceed Five 'Ihousand
               Dollars ($5, 000. 00) in any one instance, may be deducted by Tenant from
               rentals subsequently accruing here\.U"lder.
Alterations       16. Tenant may, within Parcel "A" of Exhibit "A" or on land which
and          it may control outside of the demised premises, at its own expense, from
Additional   time to time expand its building or make such alterations, additions or
Construction changes, structural or otherwise, in and to its buildings as it may deem
             necessary or suitable; provided, however, Tenant shall obtain landlord's prior
             written consent to drawings and specifications. landlord, at Tenant's cost,
             shall cooperate with Tenant in securing building and other permits or
             authorizations required from time to time for any work permitted here\.U"lder or
             installations by Tenant.
                    In the event Tenant, at its own expense, at any time erects or constructs
               an expansion to its building or an addition, the gross sales made in or from
               such expansion or addition shall be excluded from gross sales as defined in
               Article 4 of this Lease on a pro rata basis as follows: the gross sales for
               percentage rent purposes shall be corrputed by multiplying the total "gross
               sales" as defined in Article 4, by the fraction, the m.nnerator of which shall
               be 94, 841 and the denominator of which shall be the total m.nnber of square
               feet within the expanded building, excluding garden shop area.

                    Tenant covenants and agrees that it shall not permit any mechanic's,
               laborer 1 s or materialmen' s lien to arise against or attach to the demised
               premises or any part thereof.       Notwithstanding the foregoing, Tenant may
               contest the validity or amount of any such lien provided Tenant notifies
               landlord and landlord's mortgagee in writing of the existence of such lien and
               Tenant's intention to contest it, Tenant diligently prosecutes such contest
               and Tenant bonds over or title-insures over such lien to landlord's and
               landlord's mortgagee's reasonable satisfaction.

Utilities           17. landlord covenants and agrees that the demised premises shall be
               properly serviced with gas, electric, telephone, water, sewer and other
               utilities sufficient to meet Tenant's requirements as of the conunencement of
               the lease term. Tenant shall pay all charges for utility raw materials (gas,
               water, sewage, telephone, electricity, etc.) furnished to the demised premises
               during the lease term.

                    landlord may provide a disposal or septic tank system in lieu of public
               sanitary sewer, subject to Tenant's written approval of plans and
               specifications and landlord's continuing obligation to clean and maintain said
               system at all times in good and serviceable condition at its sole expense.



I.SE7555.RCB                                                              09/23/93
                                               -12-
  Case 1:19-cv-24649-DPG Document 1 Entered on FLSD Docket 11/09/2019 Page 40 of 60




Goverrunental      18. Tenant shall otserve and comply with all requirements of rules,
Regulations orders and regulations of the federal, state and municipal goverrunents or
              other duly constituted public authority affecting said demised premises
              including the making of non-structural alterations, insofar as they are due to
              Tenant's occupancy; provided, however, in the event such rules, orders and
              regulations shall either (a) require structural changes, including but not
              limited to, the erection of a fire escape or exit, or (b) require
              non-structural changes which would have been required irrespective of the
              nature of the tenancy, then in either such event, the same shall be complied
              with by Landlord at its sole expense.

Exculpation        19. Anything to the contrary in this lease notwithstanding the covenants
              contained in this lease to be perfonned by Landlord shall not be binding
              personally, but instead said covenants are made for the purpose of binding
              only the fee simple or leasehold estate which Landlord owns in the demised
              premises; provided, however, the obligations imposed by Article 8 of this
              lease shall be personally binding upon Landlord.

Damage to          20. From and after the "date of occupancy by Tenant," as that term is
Demised       defined in Article 11 hereof, should Tenant's net worth at any time be less
Premises      One Hundred Million Dollars ($100,000,000.00}, upon written request of the
              landlord or :mortgagee, Tenant shall procure fire insurance with extended
              coverage endorsement upon the building erected by Landlord pursuant to Article
              6 hereof in an amount equal to one hundred percent (100%) of the replacement
              value of the building above the foundation walls. At any time while Tenant's
              net worth shall exceed One Hundred Million Dollars ($100,000,000.00), the
              Tenant may elect to self-insure its obligation to restore.

                   Policies of fire insurance procured pursuant to this Article shall assure
              and be payable to landlord, Tenant and :mortgagee and shall provide for release
              of insurance proceeds to Tenant for restoration of loss.

                   landlord and :mortgagee, if any, shall be furnished certificates from the
              insuring corrpany showing the existence of such insurance. In case of loss,
              Tenant is hereby authorized to adjust the loss and execute proof thereof in
              the name of all parties in interest.

                   In the event that, at any time during the lease term, the permanent
              improvements then constituting Tenant's building and site improvements shall
              be damaged or destroyed (partially or totally) by fire or any other casualty
              insurable under a standard fire and extended coverage endorsement Tenant
              shall, at its expense, promptly and with due diligence either (1) repair,
              rebuild and restore the same as nearly as practicable to the condition
              existing just prior to such damage or destruction or (2) repair, rebuild and
              restore the same for the same use and purposes but in accordance with such
              plans and specifications as are then generally in use by Tenant for the
              construction of Kmarts and related structures, provided, however, the
              repaired, rebuilt or replaced building will have a value not less than its
              value just prior to said loss.           Anything herein to the contrary
              notwithstanding, it is understood and agreed that if (1) as a result of any
              such damage or destruction during the last two years of the lease term,
              Tenant's fixtures, equipment or other property shall be damaged or destroyed
              in an amount exceeding One Hundred 'Ihousand Dollars ($100,000.00), or (2) if
              such damage or destruction shall have taken place within five years of the
              then scheduled expiration date of the current term of the lease and if the
              extent of such damage or destruction is such that the cost of restoration
              would exceed fifty per cent (50%) of the amount it would have cost to replace
              the Tenant's building on the demised land in its entirety at the time such
              damage or destruction took place, then Tenant may terminate this Lease as of
              the date of such damage or destruction by giving written notice to the
              landlord within thirty (30) days thereafter and Tenant shall have an
              additional sixty (60) days, rent free, within which to remove its property
              from the demised premises.     If Tenant is carrying fire insurance to one


ISE7555.RCB                                                            09/23/93
                                             -13-
  Case 1:19-cv-24649-DPG
                -'       Document 1 Entered on FLSD Docket 11/09/2019 Page 41 of 60




              hundred percent (100%) of the replacement value, all the insurance proceeds
              shall belong to landlord arrl/ or landlord's mortgagee as their interest may
              appear; in the event the property is self-insured at the time of the loss
              Tenant shall reimburse landlord arrl/or the mortgagee for an amount equivalent
              to the insurance proceeds that would have been paid had insurance been in
              force, but not to exceed one hundred percent (100%) of the replacement value
              of the building. In the event that this Lease shall be terminated as above
              provided, all unearned rent arrl other charges paid in advance shall be
              refunded to Tenant.
                   During any period conunencing upon the date of any such damage or
              destruction by fire, the elements or any other casualty whatsoever, arrl ending
              upon the "date of reoccupancy by Tenant", the annual minilnlnn rental arrl any
              other charges payable under this lease shall abate in the proportion that the
              part of Tenant's buildings which shall be untenantable shall bear to the
              whole. '!he tenn "date of reoccupancy by Tenant", as used herein, shall be the
              first to occur of the following two dates: (a) the date upon which Tenant
              shall open for business in that part of Tenant's buildings rendered
              untenantable by such damage or destruction, or (b) the date which shall be
              sixty (60) days (plus a period of time equal to any delays due to corrlitions
              beyond Tenant's control) after the date of completion of the repairs,
              rebuilding arrl restoration required of Tenant herein.
                   In the event that, at any time during the lease tenn, any building or
              buildings within the site depicted on Exhibit "B", other than Tenant's
              building or buildings, shall be damaged or destroyed (partially or totally) by
              fire, the elements or any other casualty, Landlord shall, at its expense,
              promptly and with due diligence repair, rebuild and restore the same as nearly
              as practicable to the condition existing just prior to such damage or
              destruction; or alternatively landlord shall be required to clear, clean and
              raze the fire damaged buildings.

                   F.ach party hereto has hereby remised, released and discharged the other
              party hereto and any officer, agent, employee or representative of such party
              of and from any liability whatsoever hereafter arising from loss, damage or
              injury caused by fire or other casualty for which insurance (pennitting waiver
              of liability and containing a waiver of subrogation) is carried by the party
              at the time of such loss, damage or injury to the extent of any recovery by
              the injured party under such insurance.

Eininent           21. In the event all of Tenant's buildings constructed by Landlord shall
Domain        be expropriated or the points of ingress and egress to the public roadways
              substantially as depicted on Exhibit "B" be materially impaired by a public or
              quasi-public authority, Tenant shall have the option to terminate this lease
              as of the date Tenant shall be deprived thereof.

                   In the event that less than the whole but more than ten percent (10%) of
              Tenant's buildings constructed by landlord shall be expropriated by public or
              quasi-public authority, Tenant shall have the option to tenninate this lease
              as of the date Tenant shall be dispossessed from the part so expropriated, by
              giving notice to Landlord of such election so to terminate within ninety (90)
              days from the date of such dispossession.
                   In the event of an expropriation of any portion of Tenant's buildings,
              constructed by landlord, and if this lease shall not be tenninated as
              hereinabove provided, it shall continue as to that portion of the said
              buildings which shall not have been expropriated or taken, in which event
              Landlord shall, at its sole cost and expense, promptly and with due diligence
              restore said buildings as nearly as practicable to complete units of like
              quality and character as existed just prior to such expropriation. '!he annual
              minimum rental and other charges shall abate during the period of demolition
              and restoration, arrl thereafter the annual minimum rental and the dollar
              amounts set forth in the first paragraph of Article 4 shall be reduced in the


ISE7555.RCB                                                            09/23/93
                                             -14-
                .
  Case 1:19-cv-24649-DPG
                 '                                           -
                         Document 1 Entered on FLSD Docket 11/09/2019 Page 42 of 60




              proportion the ground floor area of the part of Tenant 1 s buildings so
              expropriated shall bear to the total ground floor area of said buildings prior
              to such expropriation.

                   Without limiting the foregoing, in the event that any of the land
              described in Parcel A of Exhibit "A" shall be expropriated by public or
              quasi-public authority, landlord shall make every effort to substitute
              equivalent and similarly illlproved lands contiguous to and properly integrated
              with the remainder of the site depicted on Exhibit "B". If landlord shall be
              unable to substitute such lands and if one or more expropriations shall in
              total deprive Tenant of the use of more than ten percent (10%) of the land
              described in Parcel A of Exhibit "A", then, in such event, the Tenant shall
              have the option to terminate this lease at any time within twelve (12) months
              after such deprivation becomes effective by giving notice to landlord.

                     In the event this lease shall be terminated pursuant to this Article, any
              annual minimum rental and other charges paid in advance shall be refunded to
              Tenant, and Tenant shall have an additional sixty (60) days, rent free, within
              which to remove its property from the demised premises. In the event that at
              the time of any expropriation of Tenant's buildings, Tenant shall not have
              fully amortized expenditures which it may have made on account of any
              illlprovernents, alterations or changes to its buildings, landlord shall assign
              to Tenant that portion of any award payable as a result of such expropriation
              as shall equal the unamortized portion of Tenant's said expenditures. Said
              unamortized portion of Tenant's said expenditures shall be determined by
              multiplying such expenditures by a fraction, the n\.Illlerator of which shall be
              the number of remaining years of the lease term at the time of such
              expropriation and the denominator of which shall be the number of remaining
              years of the lease term at the time such expenditures shall have been made
              plus the number of years for which the lease term may have been subsequently
              extended.

                   Tenant shall not be entitled to share in any award made by reason of
              expropriation of landlord buildings on the demised premises, or any part
              thereof, by public or quasi-public authority, except as set forth in the
              preceding paragraph relative to unamortized expenditures by Tenant and then
              only if the award for such unamortized expenditures shall be made by the
              expropriating authority in addition to the award for the land, buildings and
              other illlprovernents (or portions thereof) comprising the demised premises; ,
              however, the Tenant's right to receive compensation for damages or to share in
              any award shall not be affected in any manner hereby if said compensation,
              damages, or award is made by reason of the expropriation of the land or
              buildings or illlprovernents constructed or made by Tenant.

Use, Assign-      22. '!he premises hereby demised may be used for any lawful purpose.
ment and     Tenant may assign this lease or sublet the whole or any part of the demised
Subletting   premises, but if it does so, it shall remain liable and responsible under this
             lease.

                   Notwithstanding the foregoing, Tenant agrees with landlord that any
              premises located within the shopping center as depicted on Exhibit "B"
              including the demised premises shall not be used as a discotheque, dance hall,
              night club, movie theatre, bowling alley, health club or office building.
              Furthermore, Tenant agrees that so long as Winn-Dixie, Inc. or its affiliates
              is operating a supermarket or grocery store o the property described in
              Exhibit "A" Parcel B, Tenant agrees that no part of the demised premises,
              being Parcel A of Exhibit "A", shall be used by Kmart Corporation, its
              successors, assigns, representatives, or heirs for the sale of grocery, meat,
              produce, dairy, bakery products, pharmaceutical supplies, prescription drugs
              and medicines, or any of them.       Notwithstanding anything herein to the
              contrary, Kmart Corporation, its successors, assigns, representatives, or
              heirs may:



ISE7555.RCB                                                             09/23/93
                                             -15-
  Case 1:19-cv-24649-DPG Document 1 Entered on FLSD Docket 11/09/2019 Page 43 of 60




                    (1)   operate a phannacy and, as a part of such phannacy or independently
                          thereof, engage in the sale of phannaceutical supplies, prescription
                          drugs and medicines on its leased premises in the Shopping Center;
                    (2)   engage in the sale of grocery, meat, produce, dairy and bakery
                          products for on or off-premises consumption in an area not to exceed
                          five thousand (5,000) square feet exclusive of aisle space on its
                          leased premises in the Shopping Center in a manner which is
                          incidental to its general retail business; and
                    (3)   engage in the operation of a deli, lunch counter, cafeteria or
                          similar facility in which Kmart sells food and beverage which may be
                          consumed on or off its premises.
              Notwithstanding the foregoing, the restrictions herein shall be void in the
              event:
                    (1)   Winn-Dixie supermarket ceases to be that tenant of the building
                          designated on Exhibit 11 8 11 as "Winn-Dixie" or
                    (2}   Winn-Dixie supermarket fails to operate a supermarket for a period
                          of 180 days in the building designated on Exhibit "B" as
                          "Winn-Dixie" except for nonoperation due to fire and casualty for a
                          period not to exceed one year.
                     23. 'Ille demised premises shall be referred to by only such designation
                as Tenant may indicate. Landlord expressly recognizes that the service mark
                and trademark "Kmart 11 is the valid and exclusive property of Tenant, and
                Landlord agrees that it shall not either during the tenn of this lease or
                thereafter directly or indirectly contest the validity of said mark "Kmart",
              · or any of Tenant's registrations pertaining thereto in the United States or
                elsewhere, nor adopt or use said mark or any tenn, word, mark or designation
                which is in any aspect similar to the mark of Tenant. Landlord further agrees
                that it will not at any time do or cause to be done any act or thing directly
                or indirectly, contesting or in any way impairing or tending to impair any
                part of the Tenant's right, title and interest in the aforesaid mark, and
                Landlord shall not in any manner represent that it has ownership interest in
                the aforesaid mark or registrations therefor, and specifically acknowledges
                that any use thereof pursuant to this lease shall not create in Landlord any
                right, title or interest in the aforesaid mark.
                                                                                                 r
                    Tenant shall have the option to erect at its sole cost and expense upon
               any portion of the demised premises signs of such height and other dimensions
               as Tenant shall detennine, bearing such legend or inscription as Tenant shall
               detennine. Tenant shall have the option to utilize the lighting standards in
               the parking lot for advertising purposes by attaching, or causing to be
               attached, signs advertising any and all products and services as Tenant shall
               elect.
                    Landlord shall not pennit any other signs, billboards or posters to be
               displayed on any portion of the demised premises.
                    Prior to the date of occupancy by Tenant as defined in Article 11 hereof,
               Landlord shall, subject to Tenant's approval and applicable governmental laws,
               statutes and ordinances, at Landlord's sole cost and expense, install two (2)
               shopping center pylon signs at the location designated as "Shopping Center
               Pylon" on Exhibit 11 8 11 , attached hereto and made a part hereof. SUch pylon
               sign shall be designed to pennit the installation of other identification
               signs on same and Tenant shall have the right to install or have installed its
               identification sign on such pylon. In the event Tenant shall elect to install
               or have installed its identification sign on said pylon, Tenant shall
               reimburse Landlord for a portion of the cost of installing said shopping
               center pylon; Tenant's portion of said cost to be equal to the cost of said

ISE7555.RCB                                                              09/23/93
                                               -16-
  Case 1:19-cv-24649-DPG Document 1 Entered on FLSD Docket 11/09/2019 Page 44 of 60




              installation multiplied by a fraction, the mnnerator of which shall be the
              rn.nnber (1) one and the denominator of which shall be the total number of
              identification signs installed or to be installed on said pylon, including the
              shopping center sign. Landlord agrees that it will not allow the placement of
              other identification signs (other than the shopping center identification
              sign) on the shopping center pylon that shall be larger than the
              identification sign permitted to be placed on the shopping center pylon by
              Tenant and that Tenant's identification sign shall not be subordinate to the
              identification sign or signs of any Landlord 1 s other tenants permitted to
              install identification signs on said pylon. Landlord further agrees that,
              except for the shopping center identification sign, no identification sign
              other than that of a tenant of the shopping center shall be placed on said
              shopping center pylon and that no tenant occupying a building of less than
              seven thousand (7,000) square feet shall be permitted to place an
              identification sign on said shopping center pylon.      After the payment to
              Landlord of Tenant's proportionate share of said pylon sign, no additional
              tenant shall be permitted to place its name identification plate on the
              shopping center pylon without the written consent of Tenant.

                   It is further agreed between Landlord and Tenant that any pylon sign
              located on, or for the benefit of any outparcel user, shall be subject to
              Tenant's approval, and further that Tenant shall not unreasonably withhold its
              approval, provided in no event shall said outparcel sign be larger in height
              than the Kmart pylon sign, impair the visibility of the Kmart pylon sign or
              the Kmart building, or result in a reduction in the size of the Kmart pylon
              sign due to goverrunental restrictions.

Ingress and        24. Landlord represents, warrants and covenants that as a consideration
Egress        for Tenant entering into this lease it will initially provide and will
              maintain and illuminate, for the period of this lease and any extension
              thereof, ingress and egress facilities to the adjoining public streets and
              highways including but not limited to Church Street and sixteenth Avenue, in
              the number and substantially in the locations depicted on Exhibit "B", subject
              to unavoidable temporary closings or temporary relocations necessitated by
              public authority or other circumstances beyond Landlord's control.

Landlord's         25. If Tenant shall be in default under any other provision of this
Remedies      lease and shall remain so for a period of thirty (30) days after notice to
              Tenant of such default, then Landlord may, by giving notice to Tenant at any
              time thereafter during the continuance of such de.f ault, and in addition to any
              remedies which Landlord may have at law or in equity either (a) terminate this
              lease, or (b) re-enter the demised premises by summary proceedings or
              otherwise, expel Tenant and remove all property therefrom, relet said premises
              at the best possible rent readily obtainable (making reasonable efforts
              therefor), and receive the rent therefrom; provided, however, Tenant shall
              remain liable for the equivalent of the amount of all rent reserved herein
              less the avails of reletting, if any, after deducting therefrom the reasonable
              cost of obtaining possession of said premises and of any repairs and
              alterations necessary to prepare it for reletting.         Any and all monthly
              deficiencies so payable by Tenant shall be paid monthly on the date herein
              provided for the payment of rent. If any default by Tenant (except nonpayment
              of rent) cannot reasonably be remedied within thirty (30) days after notice of
              default, then Tenant shall have such additional time as shall be reasonably
              necessary to remedy such default before this lease can be terminated or other
              remedy enforced by Landlord. Except for the legal remedy of damages (provided
              Landlord shall, in all instances, be required to mitigate damages) and the
              equitable remedy of an injunction, the remedies of Landlord herein shall be
              exclusive of any other remedies.

Bankruptcy         26. If a petition in bankruptcy shall be filed by Tenant, or if Tenant
              shall be adjudicated bankrupt, or if Tenant shall make a general assignrrent
              for the benefit of creditors, or if in any proceeding based upon the
              insolvency of Tenant a receiver of all of the property of Tenant shall be


ISE7555.RCB                                                             09/23/93
                                             -17-
                 .
  Case 1:19-cv-24649-DPG
                 '       Document 1 Entered on FLSD Docket 11/09/2019 Page 45 of 60




              ap}X)inted and shall not be discharged within ninety (90) days after such
              ap}X)inbnent, then landlord may terminate this lease by giving notice to Tenant
              of its intention so to do; provided, however, neither bankruptcy, insolvency,
              an assignment for the benefit of creditors nor the ap}X)inbnent of a receiver
              shall affect this lease or permit its termination so long as the covenants on
              the part of Tenant to be perfonned shall be perfonned by Tenant or someone
              claiming under it.
Covenant           27. landlord covenants, represents and warrants that it has full right
of Title      and power to execute and perfonn this lease and to grant the estate demised
              herein and that Tenant, on payment of the rent and perfonnance of the
              covenants and agreements hereof, shall peaceably and quietly have, hold and
              enjoy the demised premises and all rights, easements, appurtenances and
              privileges belonging or in anywise appertaining thereto during the lease tenn
              without molestation or hindrance of any person whomsoever, and if at any time
              during the term hereby demised the title of landlord shall fail or it be
              discovered that its title shall not enable landlord to grant the term hereby
              demised, Tenant shall have the option at landlord's expense to correct such
              defect or to annul and void this lease with full reservation of its right to
              damages, if any.
                   landlord further covenants, represents and warrants that it is seized of
              an indefeasible estate in fee simple or has a good and marketable leasehold
              title to the land described in Parcel A of Exhibit "A", free and clear of any
              liens, encumbrances, restrictions and violations (or claims or notices
              thereof), except as follows:
                     (a)   Public utility easements not impairing Tenant's use of the demised
                           premises.
                   landlord shall, without expense to Tenant and within thirty (30) days
              after written request by Tenant, furnish (a) an ALTA leasehold policy of Title
              Insurance in f onn acceptable to Tenant in an amount not less than One Million
              Dollars ($1,000,000.00) showing that landlord's title is as herein
              represented, (b) an as-built survey by a licensed surveyor of the land
              described in Parcel A of Exhibit "A", and (c) agreements wherein each holder
              of any lien against the demised premises shall consent to this lease and
              warrant that Tenant's }X)Ssession and right of use under this lease in and to
              the demised premises shall not be disturbed by such holder unless and until
              Tenant shall breach any of the provisions hereof and this lease or Tenant's
              right to possession hereunder shall have been tenninated in accordance with
              the provisions of this lease.
                   In the event landlord's estate is derived from a leasehold interest in a
              ground lease, landlord shall, prior to the commencement of construction of the
              improvements required hereunder, deliver to Tenant an agreement executed by
              the fee owner of the demised premises wherein the fee owner recognizes this
              lease and Tenant's rights hereunder and agrees that, notwithstanding any
              default by the landlord and subsequent tennination of said ground lease,
              Tenant's }X)ssession and right of use under this lease in and to the demised
              premises shall not be disturbed by such fee owner unless and until Tenant
              shall breach any of the provisions hereof and this lease or Tenant's right to
              }X)SSession hereunder shall have been terminated in accordance with the
              provisions of this lease.
Mortgage           28. Upon written request by landlord, Tenant shall execute and deliver
SUbor-        an agreement subordinating this lease to any first mortgage upon demised
dinat ion     premises; provided, however, such subordination shall be U}X)n the express
              condition that the validity of this lease shall be recognized by the
              mortgagee, and that, notwithstanding any default by the mortgagor with respect
              to said mortgage or any foreclosure thereof, Tenant's possession and right of
              use under this lease in and to the demised premises shall not be disturbed by
              such mortgagee unless and until Tenant shall breach any of the provisions

1SE7555.RCB                                                             09/23/93
                                               -18-
                                                                          '.
  Case 1:19-cv-24649-DPGf'Document 1 Entered on FLSD Docket 11/09/2019 Page 46 of 60




               hereof and this lease or Tenant's right to possession hereunder shall have
               been terminated in accordance with the provisions of this lease.               '!he
               agreement shall further contain (i) a certification from the mortgagee that
               the agreement has been approved by the board of directors or the loan
               conunittee of the mortgagee, which approval is reflected in the minutes of said
               board or conunittee, and (ii) an undertaking from the mortgagee to continuously
               maintain the agreement as part of the mortgagee's official records. Attached
               hereto as Exhibit 11 0 11 is an approved form of SUbordination, Nondisturbance and
               Attornment Agreement.

Tenant           29. During the lease term Tenant shall indemnify and save Landlord,
Indemnifies Landlord's partners, agents, officers or directors, as the case may be and
landlord    Landlord's ground lessor, if any, harmless against all penalties, or demands
            of whatsoever nature arising from Tenant's use of the Tenant's buildings
            except those which shall result, in whole or in part, directly or indirectly,
            from the default or negligence of Landlord or Landlord's ground lessor, if
            any.

Tenant's            30. In the event Landlord shall neglect to pay when due any obligations
Right to       on any mortgage or enCLUllbrance affecting title to the demised premises and to
eure           which this lease shall be subordinate, or shall fail to perform any obligation
landlord's     specified in this lease, then Tenant may, after the continuance of any such
Defaults       default for seven (7) days after notice thereof by Tenant, pay said principal,
               interest or other charges or cure such default, all on behalf of and at the
               expense of Landlord, and do all necessary work and make all necessary payments
               in connection therewith, and Landlord shall on demand, pay Tenant forthwith
               the amount so paid by Tenant together with interest thereon at the lower rate
               of eighteen percent (18%) per anm.nn or the highest rate not prohibited by law,
               and Tenant may to the extent necessary withhold any and all rental payments
               and other payments thereafter due to Landlord and apply the same to the
               payment of such indebtedness.
                    Provided the holder of a properly recorded first mortgage shall have
               notified Tenant in writing that it is the holder of such lien on the demised
               premises and shall so request, Tenant shall provide such holder with a
               duplicate copy of any notice sent to Landlord covering a default hereunder,
               and such holder shall be granted sixty (60) days after receipt thereof to
               correct or remedy such default.

Condition of       31. At the expiration or earlier termination of the lease term Tenant
Premises at  shall  surrender the demised premises, together with alterations, additions and
Termination  improvements  then a part thereof, in good order and condition except for the
             following: ordinary wear and tear, repairs required to be made by Landlord,
             and loss or damage by fire, the elements and other casualty. All fmniture
             and trade fixtures installed in said buildings at the expense of Tenant or
             other occupant shall remain the property of Tenant or such other occupant;
             provided, however, Tenant shall, at any time and from time to time during the
             lease term, have the option to relirquish its property rights with respect to
             such trade fixtures (including, but not limited to, air conditioning machinery
             and lighting fixtures), which option shall be exercised by notice of such
             relirquishment to Landlord, and from and after the exercise of said option the
             property specified in said notice shall be the property of landlord.
Holding Over        32. In the absence of any written agreement to the contrary, if Tenant
               should remain in occupancy of the demised premises after the expiration of the
               lease term, it shall so remain as a tenant, from month-to-month and all
               provisions of this lease applicable to such tenancy shall remain in full force
               and effect.

Invesbnent          33. landlord hereby agrees to elect under the applicable provisions of
Tax Credit     the Internal Revenue Code, as amended, (hereinafter referred to as the "Code")
               to pass through to the Tenant all invesbnent tax credit which may be available
               from time to time in respect of the demised premises under said Code.

L5E7555.RCB                                                                 09/23/93
                                                -19-
   Case 1:19-cv-24649-DPG Document 1 Entered on FLSD Docket 11/09/2019 Page 47 of 60




               I.and.lord agrees to timely execute all documents required by said Code, and
               regulations issued thereunder, to enable Tenant to obtain such investl'l'lent tax
               credit.

                    I.and.lord further agrees to maintain adequate records to enable Tenant to
               obtain such tax credit and to provide such records to the Tenant upon written
               request and othei:wise to cooperate with Tenant in said matter. I.and.lord
               agrees not to destroy or othei:wise dispose of such records until written
               consent to such destruction or disposal has been obtained from Tenant.

Notices             34. Notices required under this lease shall be in writing and deemed to
               be properly served on receipt thereof if sent by certified or registered mail
               to I.and.lord at the last address where rent was paid or to Tenant at its
               principal office in Troy, Michigan, Attention:         Senior Vice President
               Corporate Facilities or to any subsequent address which Tenant shall designate
               for such purpose. Date of notice shall be the date on which such notice is
               deposited in a post office of the United states Postal Service.

captions and      35. Marginal captions of this lease are solely for convenience of
Definitions reference and shall not in any way limit or amplify the terms and provision
             thereof. The necessary granunatical changes which shall be required to make
             the provision of this lease apply (a) in the plural sense if there shall be
             more than one I.and.lord, and (b) to any landlord which shall be either a
             corporation, an association, a partnership, or an individual, male or female,
             shall in all instances be assumed as though in each case fully expressed.
             Unless othei:wise provided, upon the tennination of this lease under any of the
             Articles hereof, the parties hereto shall be relieved of any further liability
             hereunder except as to acts, omissions or defaults occurring prior to such
             tennination.

successors          36. The conditions, covenants and agreements contained in this lease
and Assigns    shall be binding upon and inure to the benefit of the parties hereto and their
               respective heirs, executors, administrators, successors and assigns.       All
               covenants and agreements of this lease shall run with the land.

Severability        37. If any one or more of the provisions contained herein shall for any
               reason be held to be invalid, illegal or unenforceable in any respect, such
               invalidity, illegality, unenforceability shall not affect any other provision
               of this Lease, but this Lease shall be construed as if such invalid, illegal
               or unenforceable provision had not been contained herein.

Choice              38. This Lease shall be construed and enforced in accordance with the
of I.aw        laws of the state of South carolina. The language in all parts of this Lease
               shall in all cases be construed as a whole according to its fair meaning and
               not strictly for or against either I.and.lord or Tenant.

Waiver and           39. The failure of either party to insist in any one or more instances
Modifi-        upon the strict perfonnance of any one or more of the agreements, terms,
cations        covenants, conditions or obligations of this lease, or to exercise any right,
               remedy or election herein contained, shall not be construed as a waiver or
               reliJ"XIuishment for the future of the perfonnance of such one or obligations of
               this lease or of the right to exercise such right, remedy or election, but the
               same shall continue and remain in full force and effect with respect to any
               subsequent breach, act or omission. This lease may be changed or amended only
               by a writing signed by the party against whom enforcement thereof is sought.

                     No provision of this Lease shall be deemed to have been waived, unless
               such waiver be in writing signed by I.and.lord or Tenant as the case may be. No
               payment by Tenant or receipt by I.and.lord of a lesser amount than the monthly
               rent shall be deemed to be other than on account of the earliest rent then
               unpaid nor shall any endorsement or statement on any check or any letter
               accorrpanying any check or payment as rent be deemed an accord and satisfaction
               and I.and.lord may accept such check or payment without prejudice to I.and.lord's
               right to recover the balance of such rent or pursue any other

1SE7555.RCB                                                               10/11/93
                                               -20-
·.·
                                                                     .-
         Case 1:19-cv-24649-DPG Document 1 Entered on FLSD Docket 11/09/2019 Page 48 of 60




                       remedy in this Lease provided, and no waiver by landlord in respect to one
                       Tenant shall constitute a waiver in favor of any other Tenant in the shopping
                       center.

      Mernorandlllil        40. The parties hereto have simultaneously with the execution and
      of Lease         delivery of this lease executed and delivered a Memorandl.llil of Lease which
                       landlord shall at its sole expense cause to be recorded within sixty (60) days
                       following delivery of this lease and returned to Tenant by landlord within
                       sixty (60) days thereafter.

      Hazardous             41. landlord represents that it has made a thorough investigation of
      Waste            the physical condition of the Demised Premises, that it is fully familiar with
                       the present and prior uses of the Demised Premises and that there are not now
                       nor have there been any toxic or hazardous wastes or substances wastes or
                       substances used, generated, stored, treated or disposed on the Demised
                       Premises. landlord hereby indemnifies Tenant from and against any loss,
                       liability, claim or expense,       including, without limitation, cleanup,
                       engineering and attorneys fees and expenses that Tenant may incur by reason of
                       the above representation being false or by reason of any investigation or
                       claim of any governmental agency in connection therewith.           landlord's
                       representations and indemnity to Tenant under this paragraph shall survive the
                       cancellation or termination of this lease.
                            landlord and Tenant each acknowledge that certain environmental
                       contaminants have been identified on and adjacent to the Shopping Center as
                       expressly set forth and located in that certain Corrective Action Plan, dated
                       August 6, 1992, by SPATCO (the "Identified Contaminants") .           landlord
                       represents that the investigation, remediation and removal of the Identified
                       Contaminants is proceeding and shall be completed under the authority and
                       control of the South Carolina Deparbnent of Health and Environmental Control
                       as required under applicable South Carolina law, rules and regulations.
                       landlord hereby defends, indemnifies and holds harmless Tenant, its
                       successors, assigns and subtenants, from and against any loss, liability,
                       claim or expense, including, without limitation, remediation, clean-up,
                       engineering and attorneys' fees and expenses, which Tenant may incur or suffer
                       arising out of, pertaining to or involving the Identified Contaminants.
                       Tenant hereby waives any option to terminate this Lease it may have under this
                       Lease as a result of the Indentified Contaminants (except for breach of
                       warranty or failure to defend or indemnify as herein required).

                            At any time from the date of this Lease until Conunencement Date, Tenant
                       (or Tenant's contractor) may inspect the Demised Premises for the presence of
                       such wastes or substances.     If toxic or hazardous wastes or substances
                       (excluding the Identified Contaminants) are discovered in the Demised
                       Premises, Tenant may cancel this Lease by giving notice to landlord and
                       returning possession of the premises to the landlord prior to the Conunencement
                       Date, if Tenant has taken possession.

                            Tenant shall not use the Demised Premises or any portion of the CoTIUl\On
                       Areas for the storage, production or disposal of any hazardous or toxic or
                       regulated substances except in strict accordance with all applicable
                       environmental laws, rules and regulations, including, without limitation, the
                       Superfund Amendments and Reauthorization Act of 1986, the Comprehensive Air
                       Act, the Clean Water Act, the Toxic Substances Control Act, the Solid Waste
                       Disposal Act, as amended by the Resource Conservation and Recovery Act, the
                       Hazardous Waste Act of 1970, all as they may be amended, modified or replaced,
                       from time to time. In addition, Tenant shall not install any underground
                       storage tanks on the demised premises without the prior written consent of the
                       landlord, which may be withheld for any reason. Tenant shall promptly notify
                       landlord of any notices from governmental authorities related to environmental
                       matters in connection with the Demised Premises, and, in addition, promptly
                       notify landlord of any violations of any environmental laws, rules and
                       regulations, and Tenant shall inunediately take any an all necessary action to


      ISE7555.RCB                                                               09/23/93
                                                      -21-
    Case 1:19-cv-24649-DPG Document 1 Entered on FLSD Docket 11/09/2019 Page 49 of 60




              comply with goverrnnental requirements, and to indemnify and hold landlord
              hannless for any and all costs, damages, claims and expenses relating to any
              violation of enviromnental laws, rules incurred as a result thereof.

Property           42. It is understood that, in conjunction with securing its construction
Appraisals    financing, landlord shall obtain an M.A.!. appraisal on the Kmart store and/or
              the shopping center of which the Kmart store is a part. landlord covenants
              that it shall, prior to conunencernent of the lease term, at no cost to Tenant,
              provide Tenant with a cornplete and certified copy of said M.A.!. appraisal.

                   landlord and Tenant agree that it would be impractical and difficult to
              detennine Tenant's damages in the event landlord failed to provide a copy of
              said appraisal. As a consequence, in the event landlord fails to provide said
              M.A.!. appraisal, Tenant may upon thirty (30) days written notice to landlord,
              make a one tillle charge to landlord of Twenty-Five 'Ihousand and No/100
              ($25,000.00) Dollars, which amount Tenant may subtract from rents due and
              payable under the I.ease. landlord and Tenant agree that said $25,000 shall be
              deemed liquidated and fixed damages for landlord's default with respect to the
              M.A.!. appraisal.

                    Further, it is understood that in conjunction with securing its permanent
              financing, landlord may obtain an additional appraisal on the Kmart store
              and/ or the shopping center of which the Kmart store is a part. landlord
              covenants that, in the event it obtains such an appraisal, it shall provide
              Tenant with a complete and certified copy of said appraisal, at no cost to
              Tenant, imnediately upon receipt of same by landlord.           Notwithstanding
              anything to the contrary in this Lease, landlord understands and agrees that
              should landlord fail to provide said appraisal, Tenant may refuse to provide
              any requested estoppel letters or subordination agreements with respect to the
              demised premises.

F..stoppel        43. Tenant agrees to comply with landlord's reasonable, periodic
Certificates requests for estoppel certificates or letters certifying that Tenant is in
             possession of the premises, the date the Lease commenced, the date the primary
             lease term expires and the rents payable hereunder, in the format attached
             hereto as Exhibit "E".

OUtlot                 44. Tenant acknowledges and agrees that landlord may sell or lease
Restrictions the 0.91 acres outparcel depicted as "OP-5 11 on Exhibit "B", provided that the
                  following restrictions shall be recorded and enforced by landlord, its
   ,_,....-=------successors, assigns, representatives and heirs:
     lNITIALED
                        (a) '!he outparcel shall contain only a single building.
                        (b) '!he outparcel shall be limited to a one story building not to exceed
                         3 QI 25"' in height•
                        (c) '!he outparcel shall be limited to the proposed size and
                              configuration as shown on Exhibit "B".




ISE7555.RCB                                                               10/13/93
                                              -22-
Case 1:19-cv-24649-DPG Document 1 Entered on FLSD Docket 11/09/2019 Page 50 of 60




     IN WITNESS WHEREOF, the parties· hereto have executed this
agreement in triplicate as of the day and year first above
written.


                                   COASTAL MALL JOINT VENTURE,

                                   By:   BAKER & BAKER, A South
                                         Carolina General Partnership
                                         Its Managing General Partner

                                   By:   L~<~l  !lvt-
                                          Lee J. Baker
                                         Its Managing General Partner

                                   By:~      ,,_ .' . (? :7"J -c d.
                                         David Bak:er
                                         Its Managing General Partner



                                   KMART CORPORATION

                                                    ,drt.X_
                                                     ~A Vice   President
                                                                  -.
Case 1:19-cv-24649-DPG Document 1 Entered on FLSD Docket 11/09/2019 Page 51 of 60




  STATE OF SOUTH CAROLINA

  COUNTY OF RICHLAND

       PERSONALLY appeared before me Mary F. Meredith        , and
  made oath that s/he saw the within named Lee J. Baker and David
  Baker, Managing General Partners of Baker & Baker, a South
  Carolina Partnership, Managing General Partner of Coastal Mall
  Joint Venture, sign, seal and as their act and deed, deliver the
  within-written instrument for the uses and purposes therein
  mentioned and that s/he, with Patricia s. Heen      witnessed the
  execution thereof.



  SWORN to before me this
   30th day of July   , 1993.




  NOTARY PUBLIC FOR SOUTH CAROLINA

  My commission   expires :~~V'


  STATE OF MICHIGAN)
                   )ss:
  COUNTY OF OAKLAND)

        I do hereby certify that on this /$ r/t day of Oc::: To~~/2- , 19 93,
  before me, .54/111,e/1 J>. .//7/ /rll      , a Notary Public in and
  for the County and State aforesaid, and duly commissioned,
  personally appeared Michael L. Skiles and c.,4. /ftJ/~ep
  known to me to be the Senior Vice President and Assistant
  Secretary of Kmart Corporation, who, being by me duly sworn, did
  depose and say that they reside in Rochester and Birfflingfia:m..,fr£.el11J'   f/~1t:1H~
  Michigan, respectively; that they are the Senior Vice President
  and Assistant Secretary respectively of Kmart Corporation, the
  corporation described in and which executed the foregoing
  instrument;     that they know the seal of said corporation; that
  the seal affixed to said instrument is the corporate seal of said
  corporation; that, on behalf of said corporation and by order of
  its board of directors, they signed, sealed and delivered said
  instrument for the uses and purposes therein set forth, as its
  and their free and voluntary act; and that they signed their
  names thereto by like order.

       In Witness Whereof, I have hereunto set my hand and affixed
  my official seal the day and year in this certificate first above
  written.
         ·  ·        .             SANDRA 0. SMITH       / • .l<:v , /   . ,
  My commission expirel40taryPublie,OaklaRdCe1:mty,Mlchlg~ ..L/ ~      ---"--
                          My Commission Expires August 17. 1996
Case 1:19-cv-24649-DPG Document 1 Entered on FLSD Docket 11/09/2019 Page 52 of 60




                                 EXHIBIT A

                     LAND DESCRIPTION FOR PARCEL A
                             (KMART PARCEL)

     LANDS OF COASTAL MALL ASSOCIATES, A SC GENERAL PARTNERSHIP
            CITY OF CONWAY, HORRY COUNTY, SOUTH CAROLINA



All that certain piece, parcel or tract of land identified as
Kmart Demised Premises Parcel A containing nine and fifty seven
hundredths (9.57) acres, more or less, in the City of Conway,
Horry County, South Carolina, as shown on a plan entitled
"Exhibit B, prepared for Proposed Kmart #7555" dated July 7,
1993, prepared by Cox & Dinkins, Inc., Engineers/Surveyors, and
having the following dimensions, metes, bounds:
       Commencing at a Point of Beginning II located on the
 northern side of the right-of-way of U.S. Route 501 (Church
 Street), and running therefrom north 54°26'39" west along the
 northern side of the right-of-way of U. S. 501 (Church Street)
 for a distance of 52.73' to a point; thence turning and running
 north 35°32'02" east along property described on said plan as B4
 (Part of Parcel B) - Outparcel for a distance of 200.00' to a
 point; thence continuing and running north 35°32'02" east along
 property shown on said plan as B4 (Part of Parcel B) - Outparcel
 for a distance of 18.49' to a point; thence turning and running
 north 22°19'48" west along property shown on said plan as B4
 (Part of Parcel B) - Outparcel for a distance of 31.92' to a
 point; thence turning and running north 54°27'58" west along
 property shown on said plan as B4 (Part of Parcel B) - Outparcel
 for a distance of 74.48' to a point; thence continuing and
 running north 54°27'58" west along property shown on said plan as
 B4 (Part of Parcel B) - Outparcel for a distance of 119.30' to a
 point; thence continuing and running north 54°27'58" west along
 property shown on said plan as B4 (Part of Parcel B) - Outparcel
 for a distance of 88.02' to a point; thence turning and running
 south 35°27'18" west along property shown on said plan as B4
 (Part of Parcel B) - Outparcel for a distance of 110.35' to a
 point; thence turning and running south 35°40'48" west along
 property shown on said plan as B4 (Part of Parcel B) - Outparcel
 for a distance of 125.00' to a point; thence turning and running
 north 54°26'39" west along the northern side of the right-of-way
 of U. S. 501 (Church Street) for a distance of 35.00' to a point; /
 thence turning and running north 35°40'48" east along property
 shown on said plan as "Existing McDonalds" for a distance of
 205.37' to a point; ~hence turning and running north 43°45'27"
 east along property shown on said plan as Bl (Part of Parcel
 B)for a distance of 60.59' to a point; / thence turning and running
 north 35°32'01" east along property shown on said plan as Bl
 (Part of Parcel B) for a distance of 212.27' to a point;~ thence
 turning and running south 54°27'58" east along property shown on
 said plan as Bl (Part of Parcel B) for a distance of 178.50' to a
 point; ~thence turning and running north 35°32'02" east along
 property shown on said plan as Bl (Part of Parcel B) for a
 distance of 196.00' to a point; thence turning and running north
 49°12'17" east along property shown on said plan as Bl (Part of
 Parcel B) for a distance of 47.10' to a point; thence turning and
 running north 35°32'01" east along property shown on said plan as
 Bl (Part of Parcel B) for a distance of 154.02' to a point;
 thence turning and running north 54°27'58" west along property
 shown on said plan as Bl (Part of Parcel B) for a distance of
 75.87' to a point; thence turning and running north 21°54'11"
 west along property shown on said plan as Bl (Part of Parcel B)
 for a distance of 108.36' to a point; thence turning and running
 north 43°15'45" east along property shown on said plan as Bl
  (Part of Parcel B) for a distance of 144.03' to a point; thence
 turning and running south 46°44'15'' east along the proposed

 c:\conway\exha-a               Page 1 of 2
 July 8, 1993
                                                     EXHlBll A
                                                                    .. Page 53 of 60
    Case 1:19-cv-24649-DPG Document 1 Entered on FLSD Docket 11/09/2019
.   .
        right-of-way for Elizabeth Street Extension as shown on said plan
        for a distance of 746.53' to a point; thence turning running
        south 34°13'12" west along property shown on said plan as B2
        (Part of Parcel B) 190.53' to a point; thence turning and running
        north 58°34'59" west along property shown on said plan as B2
        (Part of Parcel B) for a distance of 76.17' to a point; thence
        turning and running south 33°25'01" west along property shown on
        said plan as B2 (Part of Parcel B) for a distance of 71.79' to a
        point; thence turning and running south 56°41'25" east along
        property shown on said plan as B2 (Part of Parcel B) for a
        distance of 250.00' to a point; thence turning and running south
        33°25'01" west along the western side of the right-of-way of u.
        S. 501 Business (Sixteenth Avenue) for a distance of 35.56' to a
        point; thence continuing and running north 54°14'06" west along
        property shown on said plan as B3 (Part of Parcel B) for a
        distance of 252.48' to a point; thence continuing and running
        north 54°14'06" west along property shown on said plan as B3
        (Part of Parcel B) for a distance of 224.79' to a point; thence
        turning and running south 35°38'37" west along property shown on
        said plan as B3 (Part of Parcel B) for a distance of 189.91' to a
        point; thence turning and running south 72°58'03" west along
        property shown on said plan as B3 (Part of Parcel B) for a
        distance of 9.44' to a point; thence turning and running south
        35°44'51" west along property shown on said plan as B3 (Part of
        Parcel B) for a distance of 22.50' to a point; thence turning and
        running south 77°42'13" west along property shown on said plan as
        B3 (Part of Parcel B) for a distance of 52.55' to a point; thence
        turning and running south 35°32'02" west along property shown on
        said plan as B3 (Part of Parcel B) for a distance of 149.35' to a
        point; thence turning and running north 87°41'46" west along
        property shown on said plan as B3 (Part of Parcel B) for a
        distance of 46.21' to a point; thence turning and running south
        63°13'16" west along property shown on said plan as B3 (Part of
        Parcel B) for a distance of 61.64' to a point; thence turning and
        running south 31°22'31" west along property shown on said plan as
        B3 (Part of Parcel B) for a distance of 136.83' to a point;
        thence turning and running south 35°37'31" west along property
        shown on said plan as B3 (Part of Parcel B) for a distance of
        58.02' to the point of beginning, be all measurements a little
        more or less.




        c:\conway\exha-a            Page 2 of 2
        July 8, 1993
    Case 1:19-cv-24649-DPG/ '
                            Document 1 Entered on FLSD Docket 11/09/2019 Page 54 of 60
r




                                     EXHIBIT A


                                LAND DESCRIPTION


         LANDS OF COASTAL MALL ASSOCIATES, A SC GENERAL PARTNERSHIP
                CITY OF CONWAY, HORRY COUNTY, SOUTH CAROLINA


    All that certain piece, parcel or tract of land containing twenty
    eight and sixty nine hundredths (28.69) acres, more or less, in
    the City of Conway, Horry County, South Carolina, as shown on a
    plan entitled "Exhibit B, prepared for Proposed Kmart #7555"
    dated July 22, 1993, prepared by Cox & Dinkins, Inc.,
    Engineers/Surveyors, and having the following dimensions, metes,
    bounds:
          Conunencing at Point of Beginning I located on the
    northwestern intersection of the rights-of-way of U.S. Route 501
    (Church Street) and U. S. 501 Business (Sixteenth Avenue), and
    running therefrom north 50°05'39" west along the right-of-way of
    U.S. Route 501 (Church Street) for a distance of 154.99' to a
    point; thence turning and running north 53°49'40" west along the
    northern right-of-way of U.S. Route 501 (Church Street) for a
    distance of 4.99' to a point; thence continuing and running north
    53°49'40" west along the northern right-of-way of U.S. Route 501
    (Church Street) for a distance of 118.62' to a point; thence
    turning and running north 54°26'39" west along the northern
    right-of-way of u. S. 501 (Church Street) for a distance of
    307.68' to a point; thence continuing and running north
    54°26'39" west along the northern right-of-way of U. S. 501
    (Church Street) for a distance of 52.73' to a point; thence
    continuing and running north 54°26'39" west along the northern
    right-of-way of U. S. 501 (Church Street) for a distance of
    170.00' to a point; thence continuing and running north
    54°26'39" west along the northern right-of-way of U. s. 501
    (Church Street) for a distance of 138.99' to a point; thence
    continuing and running north 54°26'39" west along the northern
    right-of-way of U. S. 501 (Church Street) for a distance of
    35.00' to a point; thence turning and running north 35°40'48"
    east along property shown on said plan as "Existing McDonalds"
    for a distance of 205.37' to a point; thence turning and running
    north 54°10'43" west along property shown on said plan as
    "Existing McDonalds" for a distance of 119.02' to a point; thence
    turning and running north 54°10'41" west along property
    undesignated on said plan for a distance of 193.08' to a point;
    thence turning and running north 21°30'00" east along property
    undesignated on said plan for a distance of 539.44' to a point;
    thence turning and running south 73°57'15" east along property
    shown on said plan as "Future Development" for a distance of
    215.09' to a point; thence turning and running north 20°00'13"
    east along property shown on said plan as "Future Development"
    for a distance of 70.19' to a point; thence turning and running
    south 69°59'47'' east along property shown on said plan as "Future
    Development" for a distance of 245.67' to a point; thence turning
    and running north 43°15'45" east along property shown on said
    plan as "Future Development'' for a distance of 120.08' to a
    point; thence turning and running north 46°44'15" west along
    property shown on said plan as "Future Development" for a
    distance of 26.00' to a point; thence turning and running north
     43°15'45'' east along property shown on said plan as "Future
    Development" for a distance of 15.00' to a point; thence turning
    and running south 46°44'15" east along the existing right of way
     for Elizabeth Street for a distance of 943.70' to a point; thence
     turning and running south 33°25'01" west along the western right-
     of-way of U. S. 501 Business (Sixteenth Avenue) for a distance of

     C:\conway\exha-a&b              Page 1 of 2
     July 22, 1993
                                                     ,-.....
Case 1:19-cv-24649-DPG Document 1 Entered on FLSD Docket 11/09/2019 Page 55 of 60




 964.46' to a point; thence turning and running south 80°22'20"
 west along the northwestern intersection of the rights-of-way of
 u. S. 501 Business (Sixteenth Avenue) and U. S. 501 (Church
 Street) for a distance of 21.92' to the point of beginning, be
 all measurements a little more or less.              ·




  C:\conway\exha-a&b
  July 22, 1993
Case 1:19-cv-24649-DPG Document 1 Entered on FLSD Docket 11/09/2019 Page 56 of 60




                     EXHIBIT B
Case 1:19-cv-24649-DPG Document 1 Entered on FLSD Docket 11/09/2019 Page 57 of 60
Case 1:19-cv-24649-DPG Document 1 Entered on FLSD Docket 11/09/2019 Page 58 of 60
Case 1:19-cv-24649-DPG Document 1 Entered on FLSD Docket 11/09/2019 Page 59 of 60
Case 1:19-cv-24649-DPG Document 1 Entered on FLSD Docket 11/09/2019 Page 60 of 60
